€ t

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 1 of 86

Irrigation and M&I
Contract No. 14-06-200-495A-IR1-P

UNITED STATES
DEPARTMENT OF THE INTERIOR
BUREAU OF RECLAMATION
Cential Valley Project, California

CONTRACT BETWEEN THE UNITED STATES
AND
WESTLANDS WATER DISTRICT
PROVIDING FOR PROJECT WATER SERVICE

SAN LUIS UNIT AND DELTA DIVISION AND FACILITIES REPAYMENT

Article No.

SINAN Bw

BO BO BD OND ORD ee
PWN OW WMNAMP WN EO"

 

TABLE OF CONTENTS

Title Page No.
Preamble ..0...ccccccsccssessecesseceeeesteecseseeetersaeseanerseecnesesseensaueusseesseeseneessaesseasenresenersatseeeases ]
Explanatory Recitals... es eceeeesesssseessecereeseeseeseecseensesssneenssneestepenenerseseseneatoas 2
Definitions oc. ceccesscecssesceessseesnsceeeeesceseceeeneceneeteneessaseesaseueesseresssseusseanessnessnsstigeacaes 8
Term of Contract — Right to use Of Water... cc ccceccsesssseesenesseressseeeesseenerrernseses 12
Water to be Made Available and Delivered to the Contractor .........cccceesseeeeees 14
Time for Delivery Of Water ......cceccccscssscescessereessseetssesscsrerensreeneeasensenseanseseeesee aes 19
Point of Diversion and Responsibility for Distribution of Water........cceceen 20
Measurement of Water Within the Contractor’s Service Area... 22
Rates, Method of Payment for Water and Accelerated Repayment of Facilities ..24
Non-Interest Bearing O&M Deficits 00... eeeeesceeesseseseessareseeeteeneesseesarerneentonnase 33
Sales, Transfers, or Exchanges of Water... .cccscccecesecsssesessseessecseesneessssrasenesenenats 34
Application of Payments and Adjustment .......:.:cccsesssescesieetesseereeeteseneneneeeneeny 35
Temporary Reductions — Return FIOWS......cccceesesssteesstenseseesenseetegeneeeertenenerenenees 36
Constraints on the Availability of Water... cccecssesssseseesseserenseeeeesteensersenneeas 37
Unavoidable Groundwater Percolation .0........cccccscsceeseeseesseeeeseeeesreresnepeneeseeneaeee 39
Compliance with Federal Reclamation Laws .......ccccccsssesssesenesteeeeeseneensneneseenaes 40
Protection of Water and Air Quality... ec eee ese ceesesesserernerseesersenseseressrrersnaertees 40
Water Acquired by the Contractor other than from the United States ..............0 41
Opinions and Determinations 20.0... ceeseseeesseneseescsseresrerseeseeseaseessasesaenaeeeseeeeney 44
Coordination and Cooperation....cc.cccccsssccsesseserereeessensreessesreseesensasneenerenesaeeneenaes 44
Charges for Delinquent Payment ..0....c.cccccscessesessenesenenseseeneseersarsnnenseatnerseneraes 46
Equal Employment Opportunity... scssscessseesesssestecsesseeseesesenssnetieneecatenneenee 47
General Obligation — Benefits Conditioned Upon Payment .......... cece eeesseees 48
Compliance with Civil Rights Laws and Regulations..........ccseseseseeeereeeeeseees 48
Privacy Act Compliance... eeeesssscssessnssscssceesssssssnseassscanssesessssaesnepensersenrenerenas 49

Contractor to Pay Certain Miscellaneous Costs .......cececssessesseeseeteneeseeenssereeess 50
4

d 5
t

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 2 of 86

Article No.

25.
26.
af,
28,
28.1
28.2
28.3
29,

30.
31.
32,
33.
34,
35.
36.
37.
38.
39,
40,
4].
42.
43,
44,
45.
46,
47,

Contract No. 14-06-200-495A-IRI1-P

Table of Contents — continued

 

Title Page No.
Water Conservation .......ccccsssssssssssessssecesssessssseessnsersseessseessesseeesnsseansssaessntsensessas 51
Existing or Acquired Water or Water Rights 00... ccceseesesseeeeeseceeeteeesetseeseeaees 52
Operation and Maintenance of Transferred Works «0.00... ccecceccescceceetereeesteeeeeteees 53
O&M by the San Luis & Delta —- Mendota Water Authority ....0... cece 54
O&M by the California Department of Water Resources «0.0.2... cceeeeeeeeeeeereeee DO
O&M by the Contractor........ccccccscssessssecseseeceseeecsensesesnseessaeecseeeeceevscssessssesessgeces 58
Pumping Plants, Power for Pumping Plants... cc ccceccccseeseeeeceseeerecseeneetsenseesees 60
Examination, Inspection, and Audit of Project Works, Records, and Reports for
Determining Adequacy of Operation and Maintenance .........ceceseeseeseeececseeeeeneee 61
Contingent on Appropriation or Allotment of Funds ..........ccesesercsereessereeerersees 63
Books, Records, and Reports........ccccsccscccsseessescsteesseeseneessesssseseneessetssresnsecsensersees 63
Assignment Limited — Successors and Assigns Obligated...........cccsseeserseeeeeees 64
Sever ab lity oo. cceceseccsnesseeseesssenssteeseeseecsaecaesceecsseesseecaseeasseeveesecesssesneeseeeseesensanes 64
Resolution of Disputes..........ccccccsssssseccsseeeseecsusesseecsseeesseecsseessessseseneeeessesasesseeesseees 65
Officials not to Benefit 0... cececsesseeneeteeeeeseetsesseeaeseesaeenessessecsesaseeeesesieneesieeats 65
Changes in Contractor’s Organization and/or Service Area .........cccsseessseesteeseees 65
Federal Laws....ceccccssccssssccesnsecenesssscenaccansecsesssseessasenssessssceassesessssseaueecsensareennsssnans 66
NOtie occ cceeccseececnesssceenenscenssssscsesseeessscessesentaeessceassceesesseesussseeessesennasseeneaeeags 66
Emergency Reserve Fund oo... cc ccsecccsesssssceceeseccescessteneesceseeenseeseraeecaesesatseesseseeens 66
Administration of Federal Project Lands........1..ccscsssesseseresseessesecnsececesectecersaserees 67
Contamination or Pollution of Federal Property ...........cecscssecssesseeessreeeserseetseseses 68
Reclamation Reform Act Of 1982.00... cescscssssssssecssrecssseessersrstecsseseeersnesceesnesenees 69
Certification of Nonsegregated Facilities ote ecsesseseesensceesersseeeenssessetseceeereeens 69
Pest Management... ecescesececeseessecseecceseseneesseessneneaaessasensaeecaeseaseeeasecnesenseetaeeraeess 70
Medium for Transmitting PayMent ............c:ccsccsseecsseeesseesssscseceeseeseeecseesereeseeecaeees 71
Contract Drafting Considerations...........cccccssssscsssreeesesnsccessescseneeseeesesaeescseessaressags 71
Confirmation of Comtract......cccccccssccsescnnecscessscessseeesscessareeenssesennaseeessrenssareneees 71
Signature Page cece ses sescesseseeeeseeeeaseessecseeeeeeeeegessesaecaeseeesaeseansaesesaessetsaeneeeees 72

Exhibit A — Contractor’s Service Area

Exhibit B — Rates and Charges

Exhibit C — Project Water Needs Assessments Purpose and Methodology
Exhibit D - Repayment Obligation
Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 3 of 86
Contract No. 14-06-200-495A-IR1-P

UNITED STATES
DEPARTMENT OF THE INTERIOR
BUREAU OF RECLAMATION
Central Valley Project, California

CONTRACT BETWEEN TIE UNITED STATES
AND
WESTLANDS WATER DISTRICT
PROVIDING FOR PROJECT WATER SERVICE
SAN LUIS UNIT AND DELTA DIVISION AND FACILITIES REPAYMENT

TH
THIS CONTRACT, made this 28 day of FeRRUARY 2020, in

 

pursuance generally of the Act of June 17, 1902, (32 Stat. 388), and acts amendatory thereof or
supplementary thereto, including but not limited to, the Acts of August 26, 1937 (50 Stat. 844),
as amended and supplemented, August 4, 1939 (53 Stat. 1187), as amended and supplemented,
July 2, 1956 (70 Stat. 483), June 3 1960 (74 Stat. 156), June 21, 1963 (77 Stat. 68), October 12,
1982 (96 Stat. 1263), October 27, 1986 (100 Stat. 3050), as amended, Title XXCXTV of the Act of
October 30, 1992 (106 Stat. 4706), as amended, and the Water Infrastructure Improvements for
the Nation Act (Public Law (Pub. L.) 114-322, 130 Stat. 1628), Section 4011 (a-d) and (f)
(“WIN Act”), all collectively hereinafter referred to as Federal Reclamation law, between the
UNITED STATES OF AMERICA, hereinafter referred to as the United States, represented by
the officer executing this Contract, hereinafter referred to as the Contracting Officer, and
WESTLANDS WATER DISTRICT, hereinafter referred to as the Contractor, a public agency of
the State of California, duly organized, existing, and acting pursuant to the laws thereof;

WITNESSETH, That:
fs)

16

17

18

19

20

21

22

24

25

26

27

28

29

30

31

32

33

34

35

36

37

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 4 of 86
Contract No. 14-06-200-495A-IR1-P

EXPLANATORY RECITALS

j1*] WHEREAS, the United States has constructed and is operating the
California Central Valley Project (Project), for diversion, storage, carriage, distribution, and
beneficial use, for flood control, irrigation, municipal, domestic, industrial, fish and
wildlife mitigation, protection and restoration, generation and distribution of electric energy,
salinity control, navigation, and other beneficial uses, of waters of the Sacramento River,
the American River, the Trinity River, and the San Joaquin River and their tributaries;
and

[2"*] WHEREAS, the United States constructed the Delta Division Facilities,
including the San Luis Unit facilities (which include the San Luis Canal, the Coalinga
Canal, the Pleasant Valley Pumping Plant, and the Dos Amigos Pumping Plant), which
will be used in part for the furnishing of water to the Contractor pursuant to the terms of
this Contract; and

[34] WHEREAS, the rights to Project Water were acquired by the United
States pursuant to California law for operation of the Project; and

[4] WHEREAS, the Contractor assigned to the United States, California State
Water Resources Control Board (previously California State Water Rights Board) application
number 15764 on October 17, 1960, following receipt of a letter, dated September 29, 1960,
from the then—Acting Regiona! Director of the Bureau of Reclamation that, “A permanent water
supply for your district will, of course, be assured and made available pursuant to a long term
contract, renewable in accordance with current provisions of Federal Reclamation law.”; and

[5] WHEREAS, the terms and conditions pursuant to which Project Water is

to be delivered to the Contractor through December 31, 2007, are addressed in the
38

39

40

41

42

43

44

45

46

47

48

49

50

31

52

54

35

36

57

58

59

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 5 of 86
Contract No. 14-06-200-495A-IR1-P

Coultact Between Ue United Slates aud Westlands Wale: Distiict Providing for Water
Service, dated June 5, 1963, and the Stipulated Judgment in the lawsuit entitled Barcellos and
Wolfsen, Inc., v. Westlands Water District, Civ. No. F-79-106-EDP (E.D. Cal.), as consolidated
with Westlands Water District v. United States of America, Civ. No. F-81-245-EDP (E.D.
Cal.), entered on December 30, 1986; and

[6"] WHEREAS, the United States and the Contractor have pursuant to
Subsection 3404(c)(3) of the Central Valley Project Improvement Act (CVPIA),
subsequently entered into binding agreements identified as Binding Agreement No. 14-
06-200-495A-BA, and Binding Agreement No. CV 79-106-EDP-BA, which sets out the
terms pursuant to which the Contractor agreed to renew its contract before the
expiration date after completion of the Programmatic Environmental Impact Statement
(PEIS) and other appropriate environmental documentation and negotiation of a renewal
contract; and which also sets out the consequences of a subsequent decision not to
renew; and

[7] WHEREAS, the United States and the Contractor entered into Delta
Division and San Luis Unit Contract Number 14-06-200-495A-IR1 and subsequent Interim
Renewal Contracts 14-06-200-495A-IR2 through 14-06-200-495A-IR6, the last of which is
hereinafter referred to as the “Existing Contract”, which established terms for the delivery of
Project Water lo the Coutractor fiom the Delta Division and San Luis Unit, and which was in
effect the date the WIIN Act was enacted; and

[8] | WHEREAS, on December 16, 2016, the 114" Congress of the United

States of America enacted the WIIN Act; and
60

61

63

64

65

66

67

68

69

70

71

72

73

74

75

76

77

78

79

80

81

82

\ t l

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 6 of 86
Contract No. 14-06-200-495A-IR1-P

[9]  WIIERDAS, Section 401 1(a)(1) provides that “upon request of the
contractor, the Secretary of the Interior shall convert any water service contract in effect on the
date of enactment of this subtitle and between thé United States and a water users’ association
[Contractor] to allow for prepayment of the repayment contract pursuant to paragraph (2) under
mutually agreeable terms and conditions.”; and

[10] WHEREAS, Section 4011(a)(1) further provides that “the manner of
conversion under this paragraph shall be as follows: (A) Water service contracts that were
entered into under section (e) of the Act of August 4, 1939 (53 Stat. 1196), to be converted under
this section shall be converted to repayment contracts under section 9(d) of that Act (3 Stat.
1195)”; and “(B) Water service contracts that were entered under subsection (c}(2) of section 9
of the Act of August 4, 1939 (53 Stat. 1194), to be converted under this section shall be
converted to a contract under subsection (c)(1) of section 9 of that Act (53 Stat. 1195).”; and

f11"] WHEREAS, Section 401 1(a)(4)(C) further provides all contracts entered
into pursuant to Section 4011(a)(1), (2), and (3) shall “not modify other water service,
repayment, exchange and transfer contractual rights between the water users’ association
[Contractor], and the Bureau of Reclamation, or any rights, obligations, or relationships of the
water users’ association [Contractor] and their landowners as provided under State law.”; and

[12'""] WHEREAS, Section 4011(d)(3) and (4) of the WIIN Act provides that
“implementation of the provisions of tus subtitle shall uot aller,..(3) the priority of a water
service or repayment contractor to receive water; or (4) except as expressly provided in this
section, any obligations under the Federal Reclamation law, including the continuation of
Restoration Fund charges pursuant to section 3407(d) (Pub. L. 102-575), of the water service and

repayment contractors making prepayments pursuant to this section.”; and
§3

84

86

87

88

89

90

91

92

93

94

95

96

97

98

99

100

101

102

103

t u '

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 7 of 86
Contract No. 14-06-200-495A-IR1-P

[13""] WILEREAS, upon the request of the Contactor, dic WIEN Act directs the
Secretary to convert irrigation water service contracts and municipal and industrial (Mé&Jl) water
service contracts into repayment contracts, amend existing repayment contracts, and allow
contractors to prepay their construction cost obligations pursuant to applicable Federal
Reclamation law; and

[14] WHEREAS, the United States has determined that the Contractor
has fulfilled all of its obligations under the Existing Contract; and

[15] WHEREAS, the Contractor has demonstrated to the satisfaction of the
Contracting Officer that the Contractor has utilized the Project Water supplies available
to it for reasonable and beneficial use and expects to utilize fully for reasonable and
beneficial use the quantity of Project Water to be made available to it pursuant to this
Contract; and

[16] WHEREAS, water obtained from the Project has been relied upon by
urban and agricultural areas within California for more than 50 years, and is considered
by the Contractor as an essential portion of its water supply; and

[17"] WHEREAS, the economies of regions within the Project, including the
Contractor’s, depend upon the continued availability of water, including water service
from the Project; and

[18"} WHEREAS, the United States Court of Appeals for the Ninth Circuit has
held that Section 1(a) of the San Luis Act, Pub. L. 86-488 (74 Stat. 156) imposes on the

Secretary of the Interior a duty to provide drainage service to the San Luis Unit; and
104

105

106

107

108

109

110

i]

112

113

114

115

116

117

118

119

120

121

122

123

124

125

" ‘

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 8 of 86
Contract No. 14-06-200-495A-IR1-P

[19°] WHEREAS, the Contractor and the Contracting Officer recognize thal
adequate drainage service is required to maintain agricultural production within certain
areas served with Project Water made available under this Contract; and

[20] WHEREAS, the Contracting Officer intends, to the extent appropriated
funds are available, to develop and implement effective solutions to drainage problems in
the San Luis Unit; and

[21°] WHEREAS, the Contracting Officer and the Contractor
acknowledge that such drainage solutions may involve actions not originally
contemplated and/or the construction or use of facilities, other than the San Luis Drain;
that the Contractor is investing in drainage solutions for lands within its boundaries that
should be considered by the Contracting Officer in determining drainage solutions; and that the
existing ratesetting policy as it relates to the allocation and collection of drainage costs may
require amendment to recognize those investments by the Contractor and other relevant
circumstances; and

[22°"] WHEREAS, the Department of the Interior, Bureau of Reclamation
published in June 2006 the San Luis Drainage Feature Re-evaluation Final
Environmental Impact Statement, which considers alternatives to provide agricultural
drainage service to the San Luis Unit; and

[23] WHEREAS, on March 9, 2007, the Record of Decision was signed for the
San Luis Drainage Feature Re-evaluation Final Environmental Impact Statement
identifying the retirement of up to 194,000 acres of land from irrigated agricultural

productions as the selected alternative; and
L26
127
{28
129
130

131

133
134
135
136
137
138
139
140
141
142
143
144
145
146
147

148

ts 1

| Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 9 of 86
Contract No. 14-06-200-495A-IR1-P
[24] WHEREAS, the Secretary intends through coordination, cooperation, and
partnerships to pursue measures to improve water supply, water quality, and reliability of the
Project for all Project purposes; and
[25'] WHEREAS, the mutual goals of the United States and the Contractor
include: to provide for reliable Project Water supplies; to control costs of those supplies;
to achieve repayment of the Project as required by law; to guard reasonably against Project
Water shortages; to achieve a reasonable balance among competing demands for use of
Project Water; and to comply with all applicable environmental statutes, all consistent with
the legal obligations of the United States relative to the Project; and
[26] WHEREAS, the parties intend by this Contract to maintain a cooperative
relationship in order to achieve their mutual goals; and
[27%] WHEREAS, the Contractor has utilized or may utilize transfers, contract
assignments, rescheduling, and conveyance of Project Water and non-Project water under this
Contract as tools to minimize the impacts of a Condition of Shortage and to maximize the
beneficial use of water; and
[28] WHEREAS, the parties desire and intend that this Contract not provide a
disincentive to the Contractor in continuing to carry out the beneficial activities set out in
the Explanatory Recital immediately above; and
[29%] WHEREAS, the Contracting Officer and the Contractor agree that this
Contract complies with Section 4011 of the WHN Act; and
[30"] WHEREAS, the Contracting Officer and the Contractor agree to amend
and convert the Existing Contract pursuant to section 4011 of the WIIN Act and other Federal

Reclamation law on the terms and conditions set forth below.
[49
150

151

152
153
154
155
156
157
158
159
160
161
162
163
164
165
166
167
168
169
170

171

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 10 of 86
Contract No. 14-06-200-495A-IRI1-P
NOW, THEREFORE, in consideration of the mutual and dependent covenants
herein contained, it is hereby mutually agreed by the parties hereto as follows:

DEFINITIONS

L, When used herein unless otherwise distinctly expressed, or manifestly
incompatible with the intent of the parties as expressed in this Contract, the term:

(a) “Additional Capital Obligation” shall mean construction costs or other
capitalized costs incurred after the Effective Date of Contract or not reflected in the Existing
Capital Obligation as defined herein and in accordance with Section 4011, subsection (a)(2)(B)
and (a)(3}(B) of the Water Infrastructure Improvements for the Nation Act (Pub. L. 114-322, 130
Stat. 1628) (“WIIN Act”);

(b) “Calendar Year’ shall mean the period January 1 through December 31,
both dates inclusive;

(c) “Charges” shall mean the payments required by Federal Reclamation law
in addition to the Rates and Tiered Pricing Component specified in this Contract as
determined annually by the Contracting Officer pursuant to this Contract;

(d} “Condition of Shortage” shall mean a condition respecting the Project
during any Year such that the Contracting Officer is unable to deliver sufficient water to meet the
Contract;

(e) “Contracting Officer” shall mean the Secretary of the Interior's duly
authorized representative acting pursuant to this Contract or applicable Federal Reclamation law
or regulation;

(f) “Contract Total’ shall mean the maximum amount of water to which the

Contractor is entitled under subdivision (a) of Article 3 of this Contract;
172

173

174

175

176

177

178

179

180

181

182

183

184

185

186

187

188

189

190

19}

192

193

194

| Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 11 of 86
Contract No. 14-06-200-495A-IR1-P

(g) “(tontractor's Service Area” shall mean the area to which the Contractor is
permitted to provide Project Water under this Contract as described in Exhibit “A”
attached hereto, which may be modified from time to time in accordance with Article 36
of this Contract without amendment of this Contract;

(h) “CVPIA” shall mean the Central Valley Project Improvement Act, Title
XXXIV of the Act of October 30, 1992 (106 Stat. 4706);

(i) “Delta Division Facilities” shall mean those existing and future Project
facilities in and south of the Sacramento-San Joaquin Rivers Delta, including, but not
limited to, the C.W. “Bill” Jones Pumping Plant, the O'Neill Forebay, the O'Neill
Pumping/Generating Plant, and the San Luis Reservoir, used to divert, store, and convey
water to those Project Contractors entitled to receive water conveyed through the Delta-
Mendota Canal;

Gj) “Eligible Lands” shal! mean all lands to which Irrigation Water may be
delivered in accordance with Section 204 of the Reclamation Reform Act of 1982 (96 Stat.
1263), as amended;

(k) “Excess Lands” shall mean all lands in excess of the limitations
contained in Section 204 of the Reclamation Reform Act of 1982, other than those lands
exempt from acreage limitation under Federal Reclamation law;

(I) “Existing Capital Obligation” shall mean the remaining amount of
construction costs or other capitalized costs allocable to the Contractor as described in section
4011, subsections (a)(2)(A) and (a)(3)(A) of the WIIN Act, and as identified in the Central
Valley Project Irrigation Water Rates and/or Municipal and Industrial Water Rates, respectively,

in the Final 2020 Ratebooks, as adjusted to reflect payments not reflected in such schedule. The
195

196

197

198

199

200

201

202
203

204
205
206
207

208
209

210

211

212

213

214

215

216

217

218

219

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 12 of 86
Contract No. 14-06-200-495A-IR1-P

Contacting Officer Las computed the Existing Capital Obligation and such atnount is set forth in
Exhibit D, which is incorporated herein by reference;

(nm) Omitted

(n) “Incligible Lands” shall mean all lands to which Irrigation Water may
nol be delivered in accordance wilh Section 204 of the Reclamation Reform Act of 1982;

(0) Omitted

(p) “Irrigation Water” shall mean the use of Project Water to irrigate

lands primarily for the production of commercial agricultural crops or livestock, and
domestic and other uses that are incidental thereto;

(q) “Landholder” shall mean a party that directly or indirectly owns or
leases nonexempt land, as provided in 43 CFR 426.2;

(r) “Municipal and Industrial (M&I) Water” shall mean the use of Project
Water for municipal, industrial, and miscellaneous other purposes not falling under the

definition of “Irrigation Water” or within another category of water use under an
applicable Federal authority;

(s) Omitted

(t) “Operation and Maintenance” or “O&M” shall mean normal and
reasonable care, control, operation, repair, replacement (other than capital replacement),
and maintenance of Project facilities;

(u) “Operating Non-Federal Entity” shall mean the entity(ies), its (their)
successors or assigns, which has (have) the obligation to operate and maintain all or a
portion of the Delta Division Facilities pursuant to written agreement(s) with the United
States. When this Contract was entered into, the Operating Non-Federal Entities were the
San Luis & Delta-Mendota Water Authority and, with respect to San Luis Unit facilities,

the California Department of Water Resources, and the Contractor;

10
220
221
222
223
224
225
226
227
228
229
230
231
232
233
234
235
236
237
238
239

240

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 13 of 86
Contract No. 14-06-200-495A-IR1-P

(v) ‘Pigject” shall imean the Ceutial Valley Project owned by the United
States and managed by the Department of the Interior, Bureau of Reclamation;

(w) “Project Contractors” shall mean all parties who have contracts for
water service for Project Water from the Project with the United States pursuant to Federal
Reclamation law;

(x) “Project Water” shall mean all water that is developed, diverted,
stored, or delivered by the Secretary in accordance with the statutes authorizing the
Project and in accordance with the terms and conditions of water rights acquired
pursuant to California law;

(y) “Rates” shall mean the payments determined annually by the
Contracting Officer in accordance with the then-current applicable water ratesetting
policies for the Project, as described in subdivision (a) of Article 7 of this Contract;

(z) Omitted

(aa) “Repayment Obligation” for Water Delivered as Irrigation Water shall
mean the Existing Capital Obligation discounted by 4 of the Treasury rate, which shall be the
amount due and payable to the United States, pursuant to section 4011(a)(2)(A) of the WIN Act;
and for Water Delivered as M&I Water shall mean the amount due and payable to the United
States, pursuant to section 4011(a)(3)(A) of the WIIN Act;

(bb) “Secretary” shall mean the Secretary of the Interior, a duly appointed
successor, or an authorized representative acting pursuant to any authority of the

Secretary and through any agency of the Department of the Interior;

11
241

242

243

244

245

246

247

248

249

250

251

252

253

254

255

256

257

258

259

260

261

262

263

 

| Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 14 of 86
Contract No. 14-06-200-495A-IR1-P

(cc) “Tiered Pricing Component” shall be the incremental amount lo be
paid for each acre-foot of Water Delivered as described in Article 7 of this Contract and
as provided for in Exhibit B;

(dd) “Water Delivered” or “Delivered Water” shall mean Project Water
diverted for use by the Contractor at the point(s) of delivery approved by the Contracting
Officer;

(ee) “Water Made Available” shall mean the estimated amount of
Project Water that can be delivered to the Contractor for the upcoming Year as declared
by the Contracting Officer, pursuant to subdivision (a) of Article 4 of this Contract;

(ff) “Water Scheduled” shall mean Project Water made available to the
Contractor for which times and quantities for delivery have been established by the
Contractor and Contracting Officer, pursuant to subdivision (b) of Article 4 of this Contract;
and

(gg) “Year” shall mean the period from and including March 1| of each
Calendar Year through the last day of February of the following Calendar Year.

TERM OF CONTRACT -- RIGHT TO USE OF WATER

2. (a) This Contract shall be effective June 1, 2020, hereinafter known as the
“Effective Date”, and shall continue so long as the Contractor pays applicable Rates and Charges
under this Contract, consistent with Section 9(d) or 9(c)(1) of the Act of August 4, 1939 (53 Stat.
1195) as applicable, and applicable law;

(1) Provided, That the Contracting Officer shall not seek to terminate

 

this Contract for failure to fully or timely pay applicable Rates and Charges by the Contactor,

unless the Contracting Officer has first provided at least sixty (60) calendar days written notice

12
264

265

266

267

268

269

270

271

272

273

274

275

276

277

278

279

280

281

282

283

284

285

286

| Case 1:20-cv-01814-DAD-EPG Document 19-2. Filed 10/26/20 Page 15 of 86
Contract No. 14-06-200-495A-IR1-P
to the Contractor of such failure to pay and the Contractor has fatled lo cure such failute to pay,
or to diligently commence and maintain full curative payments satisfactory to the Contracting
Officer within the sixty (60) calendar days’ notice period;

(2) Provided, further, That the Contracting Officer shall not seek to
suspend making water available or declaring Water Made Available pursuant to this Contract for
non-compliance by the Contractor with the terms of this Contract or Federal law, unless the
Contracting Officer has first provided at least thirty (30) calendar days written notice to the
Contractor and the Contractor has failed to cure such non-compliance, or to diligently commence
curative actions satisfactory to the Contracting Officer for a non-compliance that cannot be fully
cured within the thirty (30) calendar days’ notice period. Ifthe Contracting Officer has
suspended making water available pursuant to this paragraph, upon cure of such non-compliance
satisfactory to the to the Contracting Officer, the Contracting Officer shall resume making water
available and declaring Water Made Available pursuant to this Contract;

(3) Provided, further, That this Contract may be terminated at any
time by mutual consent of the parties hereto.

(b) Upon complete payment of the Repayment Obligation by the Contractor,
and notwithstanding any Additional Capital Obligation that may later be established, the acreage
limitations, reporting, and Full Cost pricing provisions of the Reclamation Reform Act of 1982,
and subdivisions (j) Eligible Lands, (k) Excess Lands, and (n) Ineligible Lands of Article 1 of
this Contract shall no longer be applicable.

(c) Notwithstanding any provision of this Contract, the Contractor reserves
and shall have all rights and benefits under the Act of July 2, 1956 (70 Stat. 483), to the extent

allowed by law.

13
287

288

289

290

291

292

293

294

295

296

297

298

299

300

301

302

306

307

308

309

| Case 1:20-cv-01814-DAD-EPG Document 19-2. Filed 10/26/20 Page 16 of 86
Contract No. 14-06-200-495A-IR1-P
(d) Notwithstanding any provision of this Contract, the Conti actol Lesel ves
and shall have all rights and benefits under the Act of June 21, 1963 (77 Stat. 68), to the extent
allowed by law.
WATER TO BE MADE AVAILABLE AND DELIVERED TO THE CONTRACTOR
3, (a) During cach Year, consistent with all applicable State water rights
permits, and licenses, Federal law, and subject to the provisions set forth in Articles 11 and
12 of this Contract, the Contracting Officer shall make available for delivery to the
Contractor 1,150,000 acre-feet of Project Water for irrigation and M&] purposes. Water
Delivered to the Contractor in accordance with this subdivision shall be scheduled and
paid for pursuant to the provisions of Articles 4 and 7 of this Contract. |
(a) (1) Notwithstanding any other provisions of this Contract, in the
event the Secretary implements a program to retire land from irrigated agricultural
production within the Contractor's Service Area as a means of addressing drainage in the
San Luis Unit, the Contracting Officer shall conduct a water needs assessment to
determine whether the Contract Total will be reduced. An initial water needs
assessment shall be conducted upon the retirement of 25 percent of the land projected to
be retired under such land retirement program. Subsequent assessments shall be conducted
upon the retirement of 50 percent and 75 percent of the land projected to be retired and a
final assessinent will be conducted at the conclusion of the land retirement program, Any water
needs assessment performed pursuant to this paragraph (1) shall update the water needs
assessment used to compute the quantity of Project Water to be made available under
this Contract, which was submitted to the Contractor on November 2, 2000, and shall be

conducted pursuant to the methodology attached to this Contract as Exhibit “C.” The

14
310

311

312

313

316

317

318

319

320

321

322

323

324

325

326

327

328

329

330

331

332

'
‘

| Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 17 of 86
Contract No, 14-06-200-495A-IR1-P
Contraclor may request the Contracling Officer update the methodology employed
based upon Contractor-specific information made available to the Contracting Officer
by the Contractor. Upon completion of any water needs assessment performed
pursuant to this paragraph, the Contracting Officer may make a determination to reduce

the quantity of water to be made available under this Contract, and the Contract Total shall be

 

reduced according to that determination; Provided, That so long as the then-existing
Contract Total can be put to reasonable and beneficial use as determined by the water
needs assessment on Eligible Lands within the Contractor's Service Area that are not
retired, the retirement of land shall not affect the quantity of Project Water to be made
available pursuant to this Contract.

(b) Because the capacity of the Project to deliver Project Water has been
constrained in recent years and may be constrained in the future due to many factors
including hydrologic conditions and implementation of Federal and State laws, the
likelihood of the Contractor actually receiving the amount of Project Water set out in
subdivision (a) of this Article in any given Year is uncertain. The Contracting Officer's
modeling referenced in the PEIS projected that the Contract Total set forth in this Contract
will not be available to the Contractor in many years. Nothing in this subdivision (b) of this
Article shall affect the rights and obligations of the parties under any provision of this Contract.

(c) The Contractor shall utilize the Project Water in accordance with all
applicable legal requirements.

(c) (1) In the event any Project Contractor (other than a Cross Valley
Contractor) that receives Project Water through the Delta Division Facilities obtains a

contractual agreement that the Contracting Officer shall make Project Water available at

15
333

334

335

336

337

338

339

340

341

342

343

344

345

346

347

348

349

350

351

352

333

354

355

“Case 1:20-cv-01814-DAD-EPG Document 19-2. Filed 10/26/20 Page 18 of 86
Contract No. 14-06-200-495A-IR1-P
a point or points of delivery in or north of the Delta, at the request of the Contractor and
upen completion of any required environmental documentation, this Contract shall be
amended to provide for deliveries in or north of the Delta on mutually agreeable terms,
Such amendments to this Contract shall be limited solely to those changes made necessary by

the addition of such alternate points of delivery in or north of the Delta; Provided, That

 

the Contracting Officer's use of the Harvey O. Banks Pumping Plant to deliver Project
Water does not trigger this right of amendment.

(d) The Contractor shall make reasonable and beneficial use of all water
furnished pursuant to this Contract. Groundwater recharge programs (direct, indirect, or
in lieu), groundwater banking programs, surface water storage programs, and other
similar programs utilizing Project Water or other water furnished pursuant to this
Contract conducted within the Contractor's Service Area which are consistent with
applicable State law and result in use consistent with Federal Reclamation law will be

allowed; Provided, That any direct recharge program(s) is (are) described in the

 

Contractor's water conservation plan submitted pursuant to Article 25 of this Contract;
Provided, further, That such water conservation plan demonstrates sufficient lawful uses
exist in the Contractor's Service Area so that using a long-term average, the quantity of
Delivered Water is demonstrated to be reasonable for such uses and in compliance with
Kederal Reclamation law. Groundwater recharge programs, groundwater banking
programs, surface water storage programs, and other similar programs utilizing Project
Water or other water furnished pursuant to this Contract conducted outside the
Contractor's Service Area may be permitted upon written approval of the Contracting

Officer, which approval will be based upon environmental documentation, Project Water

16
346

357

358

359

360

361

362

363

364

365

366

367

368

369

370

371

372

376

377

378

“Case 1:20-cv-01814-DAD-EPG Document 19-2. Filed 10/26/20 Page 19 of 86
Contract No. 14-06-200-495A-IR1-P
rights, and Project operational concerns. The Contracting Officer will address such
concerns in regulations, policies, or guidelines.

(e) The Contractor shall comply with requirements applicable to the -
Contractor in biological opinion(s) prepared as a result of a consultation regarding the execution
of any water service contract between the Contracting Officer and the Contractor in effect
immediately prior to the Effective Date of this Contract undertaken pursuant to Section 7 of the
Endangered Species Act of 1973 (ESA), as amended, that are within the Contractor's legal
authority to implement. The Existing Contract, which evidences in excess of 40 years of
diversions for irrigation and/or M&I purposes of the quantities of Project Water provided in
subdivision (a) of Article 3 of this Contract, will be considered in developing an appropriate
baseline for any required biological assessment(s) prepared pursuant to the ESA, and any other
needed environmental review. Nothing herein shall be construed to prevent the Contractor from
challenging or seeking judicial relief in a court of competent jurisdiction with respect to any
biological opinion or other environmental documentation referred to in this Article.

(f) Following the declaration of Water Made Available under Article 4 of
this Contract, the Contracting Officer will make a determination whether Project Water, or
other water available to the Project, can be made available to the Contractor in addition to
the Contract Total under this Article during the Year without adversely impacting other
Project Contractors. At the request of the Contractor, the Contracting Officer will
consult with the Contractor prior to making such a determination. If the Contracting
Officer determines that Project Water, or other water available to the Project, can be
made available to the Contractor, the Contracting Officer will announce the availability of

such water and shall so nolify the Contractor as soon as practical. The Contracting

17
379

380

381

382

383

384

385

386

387

388

389

390

39]

392

393

394

395

396

399

400

401

“Case 1:20-cv-01814-DAD-EPG Document 19-2. Filed 10/26/20 Page 20 of 86
Contract No. 14-06-200-495A-IR1-P

Officer will thereafter meet with the Contractor and other Project Contractors capable of
taking such water to determine the most equitable and efficient allocation of such water.
If the Contractor requests the delivery of any quantity of such water, the Contracting
Officer shall make such water available to the Contractor in accordance with applicable
statutes, regulations, guidelines, and policies. Subject to existing inlerim renewal,
repayment, and other long-term contractual commitments, water rights and operational
constraints, interim renewal, repayment, and other long-term Project Contractors shall have a
first right to acquire such water, including Project Water made available pursuant to
Section 215 of the Reclamation Reform Act of 1982.

(g} The Contractor may request permission to reschedule for use during
the subsequent Year some or all of the Water Made Available to the Contractor during
the current Year, referred to as “rescheduled water.” The Contractor may request
permission to use during the current Year a quantity of Project Water which may be
made available by the United States to the Contractor during the subsequent Year referred
to as “preuse.” The Contracting Officer's written approval may permit such uses in
accordance with applicable statutes, regulations, guidelines, and policies.

(h) The Contractor’s right pursuant to Federal Reclamation law and
applicable State law to the reasonable and beneficial use of the Water Delivered pursuant to
this Contract shall not be disturbed, and this Contract shall continue so tong as the
Contractor pays applicable Rates and Charges under this Contract consistent with Section
9(d) or 9(c)(1) of the Act of August 4, 1939 (53 Stat. 1195) as applicable, and applicable
law. Nothing in the preceding sentence shall affect the Contracting Officer’s ability to impose

shortages under Article 11 or subdivision (b) of Article 12 of this Contract.

18
402

403

404

405

406

407

408

409

410

411

412

413

414

4135

416

417

418

419

420

421

422

423

424

| Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 21 of 86
Contract No. 14-06-200-495A-IR1-P

(1) Project Water furnished to (he Contractor pursuant to this Coutracl
may be delivered for purposes other than those described in subdivisions (p} and (r) of
Atticle 1 of this Contract upon written approval by the Contracting Officer in
accordance with the terms and conditions of such approval.

QQ) ‘The Contracting Officer shall make reasonable efforts to protect the
water rights necessary for the Project and to provide the water available under this Contract.
The Contracting Officer shali not obj ect to participation by the Contractor, in the capacity
and to the extent permitted by law, in administrative proceedings related to the Project

Water rights; Provided, That the Contracting Officer retains the right to object to the

 

substance of the Contractor's position in such a proceeding; Provided, further, That in
such proceedings the Contracting Officer shall recognize the Contractor has a legal right

under the terms of this Contract to use Project Water.

TIME FOR DELIVERY OF WATER,

4, (a) On or about February 20 each Calendar Year, the Contracting Officer
shall announce the Contracting Officer's expected declaration of the Water Made
Available. Such declaration will be expressed in terms of Water Made Available and
will be updated monthly, and more frequently if necessary, based on the then-current
operational and hydrologic conditions and a new declaration with changes, if any, to the
Water Made Available will be made. The Contracting Officer shall provide forecasts of
Project operations and the basis of the estimate, with relevant supporting information,
upon the written request of the Contractor.

(b) On or before each March 1 and at such other times as necessary, the

Contractor shall submit to the Contracting Officcr a written schedule, satisfactory to the

19
427

428

429

430

43]

432

433

434

435

436

437

438

439

440

44]

442

444

445

446

447

| Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 22 of 86
Contract No. 14-06-200-495A-IR1-P
Contracting Officer, showing the monthly quantities of Project Waler lo be delivered by
the United States to the Contractor pursuant to this Contract for the Year commencing
on such March 1. The Contracting Officer shall use all reasonable means to deliver
Project Water according to the approved schedule for the Year commencing on such
March |.

(c) The Contractor shall not schedule Project Water in excess of the
quantity of Project Water the Contractor intends to put to reasonable and beneficial use
within the Contractor's Service Area or to sell, transfer, or exchange pursuant to Article
9 of this Contract during any Year.

(d) Subject to the conditions set forth in subdivision (a) of Article 3 of this
Contract, the United States shall deliver Project Water to the Contractor in accordance
with the initial schedule submitted by the Contractor pursuant to subdivision (b) of this
Article, or any written revision(s) thereto satisfactory to the Contracting Officer, submitted
within a reasonable time prior to the date(s) on which the requested change(s) is (are) to
be implemented.

POINT OF DIVERSION AND RESPONSIBILITY FOR DISTRIBUTION OF WATER

5. (a) Project Water scheduled pursuant to subdivision (b) of Article 4 of this
Contract shall be delivered to the Contractor at Project facilities and any additional point or
points of delivery either on Project facilities or another location or locations mutually
agreed to in writing by the Contracting Officer and the Contractor.

(b) The Contracting Officer, either directly or indirectly through its
written agreements(s) with the Operating Non-Federal Entity(ies), shall make all

reasonable efforts to maintain sufficient flows and levels of water in the Project facilities

20
448
449
450
45]
452
453
454
455
456
457
458
459
460
461
462
463
464
465
466
467
468
469

470

“Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 23 of 86
Contract No, 14-06-200-495A-IR1-P
to deliver Project Water to the Contractor at the point or points of delivery established
pursuant to subdivision (a) of this Article.

(c) The Contractor shall deliver Irrigation Water in accordance with any
applicable land classification provisions of Federal Reclamation law and the associated
regulations. ‘I’he Contractor shall not deliver Project Water to land outside the
Contractor's Service Area unless approved in advance by the Contracting Officer.

(d) All Water Delivered to the Contractor pursuant to this Contract shall
be measured and recorded with equipment furnished, installed, operated, and maintained
by the Contracting Officer either directly or indirectly through its written agreements(s)
with the Operating Non-Federal Entity(ies), unless undertaken by the Contractor with
the consent of the Contracting Officer at the point or points of delivery established
pursuant to subdivision (a) of this Article. Upon the request of either party to this
Contract, the Contracting Officer shall investigate, or cause to be investigated by the
appropriate Operating Non-Federal Entity(ies), the accuracy of such measurements and
shall take any necessary steps to adjust any errors appearing therein. For any period of
time when accurate measurements have not been made, the Contracting Officer shall
consult with the Contractor and the appropriate Operating Non-Federa! Entity(ies), if any,
prior to making a final determination of the quantity delivered for that period of time.

(e} Absent a separate contrary written agreement with the Contractor,
neither the Contracting Officer nor any Operating Non-Federal Entity(ies) shall be
responsible for the control, carriage, handling, use, disposal, or distribution of Water
Delivered to the Contractor pursuant to this Contract beyond the point or points of

delivery established pursuant to subdivision (a) of this Article. The Contractor shall

21
47]

472

473

474

475

476

477

478

479

480

481

482

483

484

485

486

487

488

489

490

491

492

493

‘Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 24 of 86 |
Contract No. 14-06-200-495A-IR1-P
indemnify the United States, its officers, employees, agents, and assigns on account of
damage or claim of damage of any nature whatsoever for which there is legal
responsibility, including property damage, personal injury, or death urising out of or
connected with the control, carriage, handling, use, disposal, or distribution of such Water
Delivered beyond such point or points of delivery except for any damage or claim arising

out of: (i) acts or omissions of the Contracting Officer or any of its officers, employees,

agents, and assigns, including the Operating Non-Federal Entity(ies) with the intent of

creating the situation resulting in any damage or claim; (ii) willful misconduct of the
Contracting Officer or any of its officers, employees, agents, and assigns, including the
Operating Non-Federal Entity(ies); (iii) negligence of the Contracting Officer or any of its
officers, employees, agents, and assigns, including the Operating Non-Federal Entity(ies);
(iv) a malfunction of facilities owned and/or operated by the United States or the Operating
Non-Federal Entity(ies); or (v) failure of the United States, its officers, employees, agents,
and assigns, including the Operating Non-Federal Entity(ies), to provide drainage service.
MEASUREMENT OF WATER WITHIN THE CONTRACTOR’S SERVICE AREA

6. (a) The Contractor has established a measuring program satisfactory to
the Contracting Officer. The Contractor shall ensure that all surface water delivered for
irrigation purposes within the Contractor's Service Area is measured at each agricultural
turnout and such water delivered for M&I purposes is measured at each M&I service
connection. The water measuring devices or water measuring methods of comparable
effectiveness must be acceptable to the Contracting Officer. The Contractor shall be
responsible for installing, operating, maintaining, and repairing all such measuring devices

and implementing all such water measuring methods at no cost to the United States. The

22
494

495

496

497

498

499

500

501

502

503

504

505

206

507

508

509

510

511

512

513

514

313

316

"Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 25 of 86
Contract No. 14-06-200-495A-IR1-P

Contractor shall use the information obtained from such water measuring devices or
water measuring methods to ensure its proper management of the water; to bill water users for
water delivered by the Contractor; and, if applicable, to record water delivered for M&]
purposes by customer class as defined in the Contractor's water conservation plan
provided for in Article 25 of this Contract. Nothing herein contained, however, shall
preclude the Contractor from establishing and collecting any charges, assessments, or
other revenues authorized by California law. The Contractor shall include a summary of
all its annual surface water deliveries in the annual report described in subdivision (c) of
Article 25 of this Contract.

(b) To the extent the information has not otherwise been provided, upon
execution of this Contract, the Contractor shall provide to the Contracting Officer a written
report describing the measurement devices or water measuring methods being used or to
be used to implement subdivision (a) of this Article and identifying the agricultural
turnouts and the M&I service connections or alternative measurement programs
approved by the Contracting Officer, at which such measurement devices or water
measuring methods are being used, and, if applicable, identifying the locations at which
such devices and/or methods are not yet being used including a time schedule for
implementation at such locations. The Contracting Officer shall advise the Contractor
in writing within 60 days as to the adequacy and necessary modifications, if any, of the
measuring devices or water measuring methods identified in the Contractor’s report and
if the Contracting Officer does not respond in such time, they shal! be deemed adequate.
If the Contracting Officer notifies the Contractor that the measuring devices or methods

are inadequate, the parties shall within 60 days following the Contracting Officer's

23
317
318
519
520
521
522
523
524
525
526
527
528

529
530

331
532
533
234
535
536
537
538
539

540

‘Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 26 of 86
Contract No. 14-06-200-495A-IR1-P

response, negotiate in good faith the earliest practicable date by which the Contractor shall
modify said measuring devices and/or measuring methods as required by the Contracting
Officer to ensure compliance with subdivision (a) of this Article.

(c) All new surface water delivery systems installed within the Contractor's
Service Area after the Effective Date of this Contract shall also comply with the
measurement provisions described in subdivision (a) of this Article.

(d) The Contractor shall inform the Contracting Officer and the State of
California in writing by April 30 of each Year of the monthly volume of surface water
delivered within the Contractor's Service Area during the previous Year.

(e) The Contractor shall inform the Contracting Officer and the Operating
Non-Federal Entity(ies) on or before the 20" calendar day of each month of the quantity
of Irrigation Water and M&I Water taken during the preceding month.

RATES, METHOD OF PAYMENT FOR WATER AND ACCELERATED
REPAYMENT OF FACILITIES

 

7. (a) Notwithstanding the Contractor’s full prepayment of the
Repayment Obligation pursuant to section 4011, subsection (a)(2)(A) and subsection
(a)(3)(A) of the WIIN Act, as set forth in Exhibit D, and any payments required
pursuant to section 4011, subsection (b) of the WIIN Act, to reflect the adjustment for
the final cost allocation as described in this Article, subsection (b), the Contractor’s
Project construction and other obligations shall be determined in accordance with: ()
the Secretary’s ratesetting policy for Irrigation Water adopted in 1988 and the Secretary's
then-existing ratesetting policy for M&I Water, consistent with the WIN Act; and such
ratesetting policies shall be amended, modified, or superseded only through a public

notice and comment procedure; (ii) applicable Federal Reclamation law and associated

24
341

542

543

544

545

546

547

548

549

330

53]

552

553

354

335

556

557

558

559

560

561

562

363

1

' Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 27 of 86
Contract No. 14-06-200-495A-IR1-P

rules and regulations, or policies, and (iii) other applicable provisions of this Contract.
Payments shall be made by cash transaction, electronic funds transfers, or any other
mechanism as may be agreed to in writing by the Contractor and the Contracting Officer.
The Rates, Charges, and Tiered Pricing Component applicable to the Contractor upon
execution of this Contract are set forth in Exhibit “B,” as may be revised annually.

(1) The Contractor shall pay the United States as provided for in this
Article of this Contract for all Delivered Water at Rates, Charges, and Tiered Pricing Component
in accordance with policies for Irrigation Water and M&I Water. The Contractor’s Rates shall
be established to recover its estimated reimbursable costs included in the operation and
maintenance component of the Rate and amounts established to recover deficits and other
charges, if any, including construction costs as identified in the following subdivisions.

(2) In accordance with the WIIN Act, the Contractor’s allocable share
of Project construction costs will be repaid pursuant to the provisions of this Contract.

(A) | The amount due and payable to the United States, pursuant
to the WIIN Act, shall be the Repayment Obligation. The Repayment Obligation has been
computed by the Contracting Officer in a manner consistent with the WIIN Act and is set forth
as a lump sum payment (M&I and Irrigation) and as four (4) approximately equal annual
installments (Irrigation Only) to be repaid no later than three (3) years after the Effective Date of
this Contract as set forth in Exhibit D. The Repayment Obligation is due in lump sum by July
31, 2020 as provided by the WIIN Act., The Contractor must provide appropriate notice to the
Contracting Officer in writing no later than thirty (30) days prior to the Effective Date if electing
to repay the amount due using the lump sum alternative. If such notice is not provided by such

date, the Contractor shall be deemed to have elected the installment payment alternative, in

25
564
565
506
567
568
569
570
571
372
573
a74
S75
516
577
578
579
580
581
582
383
584
585

586

‘ Case 1:20-cv-01814-DAD-EPG Dotument 19-2 Filed 10/26/20 Page 28 of 86
Contract No. 14-06-200-495A-IR1-P

which case, the first such payment shall be made no later than July 31, 2020. The second
payment shall be made no later than the first anniversary of the first payment date. The third
payment shall be made no later than the second anniversary of the first payineul date, The final
payment shall be made no later than June 1, 2023. Ifthe installment payment option is elected
by the Contractor, the Contractor may pre-pay the remaining portion of the Repayment
Obligation by giving the Contracting Officer sixty (60) days written notice, in which case, the
Contracting Officer shall re-compute the remaining amount due to reflect the pre-payment using
the same methodology as was used to compute the initial annual installment payment amount,
which is illustrated in Exhibit D. Notwithstanding any Additional Capital Obligation that may
later be established, receipt of the Contractor’s payment of the Repayment Obligation to the
United States shall fully and permanently satisfy the Existing Capital Obligation.

(B) Additional Capital Obligations that are not reflected in, the
schedules referenced in Exhibit D and properly assignable to the Contractor, shall be repaid as
prescribed by the WIIN Act without interest except as required by law. Consistent with Federal
Reclamation law, interest shall continue to accrue on the M&I portion of the Additional Capital
Obligation assigned to the Contractor until such costs are paid. Increases or decreases in the
Additional Capital Obligation assigned to the Contractor caused solely by annual adjustment of
the Additional Capital Obligation assigned to each Project contractor by the Secretary shall not
be considered in determining the amounts to be paid pursuant to this subdivision (a)(2)(B),
however, will be considered under subdivision (b) of this Article. A separate agreement shall be
established by the Contractor and the Contracting Officer to accomplish repayment of the
Additional Capital Obligation assigned to the Contractor within the timeframe prescribed by the

WIIN Act, subject to the following:

26
587

588

589

590

591

592

593

594

595

596

597

598

599

600

601

602

603

604

605

606

607

608

“Case 1:20-cv-01814-DAD-EPG Document 19-2. Filed 10/26/20 Page 29 of 86
Contract No. 14-06-200-495A-IR1-P

(1) If the collective Additional Capital Obligation
properly assignable to the contractors exercising conversion under section 4011 of the WIIN Act
is less than five million dollars ($5,000,000), then the portion of such costs properly assignable
to the Contractor shall be repaid not more than five (5)-years after the Contracting Officer
notifies the Contractor of the Additional Capital Obligation; Provided, That the reference to the
amount of five million dollars ($5,000,000) shall not be a precedent in any other context.

(2) | If the collective Additional Capital Obligation
properly assignable to the contractors exercising conversion under section 4011 of the WHN Act
is equal to or greater than five million dollars ($5,000,000), then the portion of such costs

properly assignable to the Contractor shall be repaid as provided by applicable Federal

 

Reclamation law and Project ratesetting policy; Provided, That the reference to the amount of
five million dollars ($5,000,000) shall not be a precedent in any other context.

(b) In the event that the final cost allocation referenced in Section 4011(b) of
the WIEN Act determines that the costs properly assignable to the Contractor are greater than
what has been paid by the Contractor, the Contractor shall be obligated to pay the remaining
allocated costs. The term of such additional repayment contract shall be not less than one (1)
year and not more than ten (10) years, however, mutually agreeable provisions regarding the rate
of repayment of such amount may be developed by the Contractor and Contracting Officer. In
the event that the final cost allocation indicates that the costs properly assignable to the
Contractor are less than what the Contractor has paid, the Contracting Officer shall credit such
overpayment as an offset against any outstanding or future obligations of the Contractor, with the

exception of Restoration Fund charges pursuant to section 3407(d) of Pub. L. 102-575.

27
609

610

6ll

612

613

614

615

616

617

618

619

620

621

622

623

624

625

626

627

628

629

630

631

"Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 30 of 86
Contract No. 14-06-200-495A-IR1-P
(c) The Contracting Officer shall notify the Contractor of the Rales, Cliaiges,
and Tiered Pricing Component as follows:

(1) Prior to July 1 of each Calendar Year, the Contracting Officer shall
provide the Contractor an estimate of the Charges for Project Water that will be applied
to the period October |, of the current Calendar Year, through September 30, of the
following Calendar Year, and the basis for such estimate. The Contractor shall be
allowed not less than two months to review and comment on such estimates. On or
before September 15 of each Calendar Year, the Contracting Officer shall notify the
Contractor in writing of the Charges to be in effect during the period October 1 of the current
Calendar Year, through September 30, of the following Calendar Year, and such
notification shall revise Exhibit “B.”

(2) Prior to October 1 of each Calendar Year, the Contracting Officer
shall make available to the Contractor an estimate of the Rates and Tiered Pricing Component
for Project Water for the following Year and the computations and cost allocations upon which
those Rates are based. The Contractor shall be allowed not less than two months to review and
comment on such computations and cost allocations. By December 31 of each Calendar Year,
the Contracting Officer shall provide the Contractor with the final Rates and Tiered Pricing
Component to be in effect for the upcoming Year, and such notification shall revise Exhibit
“BR »

(d) At the time the Contractor submits the initial schedule for the delivery of
Project Water for each Year pursuant to subdivision (b) of Article 4 of this Contract, the
Contractor shall make an advance payment to the United States equal to the total amount

payable pursuant to the applicable Rale(s) set under subdivision (a) of this Article, for the

28
632

633

634

635

636

637

638

639

640

641

642

643

644

645

646

647

648

649

650

651

652

653

654

' Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 31 of 86
Contract No. 14-06-200-495A-IR1-P

Project Water scheduled to be delivered pursuant to this Contract during the first lwo
calendar months of the Year. Before the end of the first month and before the end of
cach calendar month thereafter, the Contractor shall make an advance payment to the
United States. at the Rate(s} set under subdivision (a) of this Article, for the Water
Scheduled to be delivered pursuant to this Contract during the second month
immediately following. Adjustments between advance payments for Water Scheduled
and payments at Rates due for Water Delivered shall be made before the end of the

following month; Provided, That any revised schedule submitted by the Contractor

 

pursuant to Article 4 of this Contract which increases the amount of Water Delivered
pursuant to this Contract during any month shall be accompanied with appropriate
advance payment, at the Rates then in effect, to assure that Project Water is not
delivered to the Contractor in advance of such payment. In any month in which the
quantity of Water Delivered to the Contractor pursuant to this Contract equals the
quantity of Water Scheduled and paid for by the Contractor, no additional Project Water
shall be delivered to the Contractor unless and until an advance payment at the Rates
then in effect for such additional Project Water is made. Final adjustment between the
advance payments for the Water Scheduled and payments for the quantities of Water
Delivered during each Year pursuant to this Contract shall be made as soon as
practicable but no later than April 30th of the following Year, or 60 days after the
delivery of Project Water rescheduled under subdivision (g) of Article 3 of this Contract
if such water is not delivered by the last day of February.

(e) The Contractor shall also make a payment in addition to the Rate(s) in

subdivision (d) of this Article to the United States for Water Delivered, al the Charges and the

29
655

656

657

658

659

660

661

662

663

664

665

666

667

668

669

670

671

672

673

674

675

676

677

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 32 of 86
Contract No. 14-06-200-495A-IR1-P

applicable Tiered Micing Component then in effect, before the cud of the mouth following

the month of delivery; Provided, That the Contractor may be granted an exception from

 

the Tiered Pricing Component pursuant to subdivision (k)(2) of this Article. The
payments shall be consistent with the quantities of Irrigation Water and M&I Water Delivered as
shown in the water delivery report for the subject month prepared by the Operaling Non-Federal
Entity(ies) or, if there is no Operating Non-Federal Entity(ies), by the Contracting Officer. The
water delivery report shall be deemed a bill for the payment of Charges and the applicable
Tiered Pricing Component for Water Delivered. Adjustment for overpayment or
underpayment of Charges shall be made through the adjustment of payments due to the United
States for Charges and Tiered Pricing Component for the next month. Any amount to be paid
for past due payment of Charges and Tiered Pricing Component shall be computed pursuant to
Article 19 of this Contract.

(fH) The Contractor shall pay for any Water Delivered under subdivision
(a), (f), or (g) of Article 3 of this Contract as determined by the Contracting Officer
pursuant to applicable statutes, associated regulations, any applicable provisions of

guidelines or ratesetting policies; Provided, That the Rate for Water Delivered under

 

subdivision (f) of Article 3 of this Contract shall be no more than the otherwise
applicable Rate for Irrigation Water or M&I Water under subdivision (a) of this Article.
(zg) Payments to be made by the Contractor to the United States under this
Contract may be paid from any revenues available to the Contractor.
(h) All revenues received by the United States from the Contractor
relating to the delivery of Project Water or the delivery of non-Project water through

Project facilities shall be allocated and applied in accordance with Federal Reclamation

30
6/8

679

680

68]

682

683

684

685

686

687

688

689

690

69]

692

693

694

695

696

697

698

699

700

‘ ‘

“Case 1:20-cv-01814-DAD-EPG Document 19-2. Filed 10/26/20 Page 33 of 86
Contract No. 14-06-200-495A-IR1-P
law aud the associated rules o1 regulations, aud the Uheu-curreut Pioject ralesctling policics
for M&I Water or Irrigation Water.

(i) The Contracting Officer shall keep its accounts pertaining to the
administralion of the financial lerms and conditions of ils long-term contracts, in accordance
with applicable Federal standards, so as to reflect the application of Project costs and
revenues. The Contracting Officer shall, each Year upon request of the Contractor,
provide to the Contractor a detailed accounting of all Project and Contractor expense
allocations, the disposition of all Project and Contractor revenues, and a summary of all
water delivery information. The Contracting Officer and the Contractor shall enter into
good faith negotiations to resolve any discrepancies or disputes relating to accountings,
reports, or information.

(Gy) The parties acknowledge and agree that the efficient administration of this
Contract is their mutual goal. Recognizing that experience has demonstrated that mechanisms,
policies, and procedures used for establishing Rates, Charges, and Tiered Pricing Component,
and/or for making and allocating payments, other than those set forth in this Article may be in
the mutual best interest of the parties, it is expressly agreed that the parties may enter into
agreements to modify the mechanisms, policies, and procedures for any of those purposes while
this Contract is in effect without amending this Contract.

(k) 1, Beginning at such time as deliveries of Project Water in a Year
exceed 80 percent of the Contract Total, then before the end of the month following the month of
delivery the Contractor shall make an additional payment to the United States equal to the
applicable Tiered Pricing Component. The Tiered Pricing Component for the amount of Water

Delivered in excess of 80 percent of the Contract Total, but less than or equal to 90 percent of the

31
701

702

703

704

705

706

707

708

709

710

711

712

713

714

715

716

Wi

718

719

720

721

722

723

1 i

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 34 of 86
Contract No. 14-06-200-495A-IR1-P

Contract Total, shall equal one-half of the difference between the Rate established under
subdivision (a) of this Article and the Irrigation Full Cost Water Rate or M&I Ful! Cost Water
Rate, whichever is applicable. The Tiered Pricing Component for the amount of Water
Delivered which exceeds 90 percent of the Contract Total shall equal the difference between (i)
the Rate established under subdivision (a) of this Article and (11) the Irrigation Full Cost Water
Rate or M&I Full Cost Water Rate, whichever is applicable. For all Water Delivered pursuant to
subdivision (a) of Article 3 of this Contract which is in excess of 80 percent of the Contract
Total, this increment shall be deemed to be divided between Irrigation Water and M&I Water in
the same proportion as actual deliveries of each bear to the cumulative total Water Delivered.

2, Subject to the Contracting Officer's written approval, the
Contractor may request and receive an exemption from such Tiered Pricing Component for
Project Water delivered to produce a crop which the Contracting Officer determines will provide
significant and quantifiable habitat values for waterfowl in fields where the water is used and the
crops are produced; Provided, That the exemption from the Tiered Pricing Component for
Irrigation Water shall apply only if such habitat values can be assured consistent with the
purposes of the CVPIA through binding agreements executed with or approved by the
Contracting Officer prior to use of such water.

3. For purposes of determining the applicability of the Tiered Pricing
Component pursuant to this Article, Water Delivered shall include Project Water that the
Contractor transfers to others but shall not include Project Water transferred to the Contractor,
nor shall it include the additional water provided to the Contractor under the provisions of
subdivision (f) of Article 3 of this Contract.

(I) For the term of this Contract, Rates applied under the respective

32
724

725

726

727

728

729

730

731

732

733

734

735

736

737

738

739

740

741

742

743

744

745

:

Case 1:20-cv-01814-DAD-EPG Document 19-2. Filed 10/26/20 Page 35 of 86
Contract No. 14-06-200-495A-IR1-P

ratesetting policies will be established to recover only reimbursable O&M (including any
deficits) and capital costs of the Project, as those terms are used in the then-current Project
ratesetting policies, and interest, where appropriate, except in instances where a minimum
Rate is applicable in accordance with the relevant Project ratesetting policy. Changes of
significance in practices which implement the Contracting Officer's ratesctting policies will
not be implemented until the Contracting Officer has provided the Contractor an opportunity
to discuss the nature, need, and impact of the proposed change.

(m) Except as provided in subsections 3405(a)(1)(B) and 3405(f) of the
CVPIA, the Rates for Project Water transferred by the Contractor shall be the
Contractor's Rates, in accordance with the applicable Project ratesetting policy, adjusted
upward or downward to reflect the changed costs, if any, incurred by the Contracting Officer
in the delivery of the transferred Project Water to the transferee's point of delivery. If the
Contractor is receiving lower Rates and Charges because of inability to pay and is

transferring Project Water to another entity whose Rates and Charges are not adjusted

‘due to inability to pay, the Rates and Charges for transferred Project Water shall not be

adjusted to reflect the Contractor’s inability to pay.

(n) Pursuant to the Act of October 27, 1986 (100 Stat. 305 0), the Contracting
Officer is authorized to adjust determinations of ability to pay every five years.

NON-INTEREST BEARING O&M DEFICITS

8. The Contractor and the Contracting Officer concur that, as of the Effective Date
of this Contract the Contractor has no non-interest bearing O&M deficits and shall have

no further liability therefore.

33
746

747

748

749

750

751

752

753

754

735

756

757

758

759

760
761
762
763
764
765
766
1617

768

~ Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 36 of 86
Contract No. 14-06-200-495A-IR1-P

SALES, TRANSFERS, OR EXCHANGES OF WATER

9. (a) The right to receive Project Water provided for in this Contract may be
sold, transferred, or exchanged to others for reasonable and beneficial uses within the
State of California if such sale, transfer, or exchange is authorized by applicable Federal
and State laws, and applicable guidelines or regulations then in effect. No sale, transfer,
or exchange of Project Water under this Contract may take place without the prior
written approval of the Contracting Officer, except as provided for in subdivision (b) of
this Article, and no such sales, transfers, or exchanges shall be approved absent all
appropriate environmental documentation, including, but not limited to, documents
prepared pursuant to the NEPA and ESA. Such environmental documentation should
include, as appropriate, an analysis of groundwater impacts and economic and social
effects, including environmental justice, of the proposed water transfers on both the
transferor and transferee.

(b) In order to facilitate efficient water management by means of water
transfers of the type historically carried out among Project Contractors located within the
same geographical area and to allow the Contractor to participate in an accelerated water
transfer program during the term of this Contract, the Contracting Officer shall prepare, as
appropriate, all necessary environmental documentation, including, but not limited to,
documents prepared pursuant to the NEPA and ESA, analyzing annual transfers within
such geographical areas and the Contracting Officer shall determine whether such
transfers comply with applicable law. Following the completion of the environmental
documentation, such transfers addressed in such documentation shall be conducted with

advance notice to the Contracting Officer, but shall not require prior written approval by

34
769

770

77!

772

773

774

775

716

TTI

718

779

780

781

782

783

784

785

786

787

788

789

790

791

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 37 of 86
Contract No. 14-06-200-495A-IR1-P

the Contracting Officer. Such environmental documentation and the Contracting
Officer's compliance determination shall be reviewed every five years and updated, as
necessary, prior to the expiration of the then existing [ive (5)-year period, All subsequent
environmental documentation shall include an alternative to evaluate not less than the quantity of
Project Water historically transferred within the same geographical area.

(c) For a water transfer to qualify under subdivision (b) of this Article, such
water transfer must: (i) be for irrigation purposes for lands irrigated within the previous three
years, for M&I use, groundwater recharge, groundwater banking, or similar groundwater
activities, surface water storage, or fish and wildlife resources: not lead to land
conversion; and be delivered to established cropland, wildlife refuges, groundwater basins, or
MA&I use; (ii) occur within a single Year; (iii) occur between a willing seller and a willing
buyer; (iv) convey water through existing facilities with no new construction or
modifications to facilities and be between existing Project Contractors and/or the Contractor
and the United States, Department of the Interior; and (v) comply with all applicable
Federal, State, and local or tribal laws and requirements imposed for protection of the
environment and Indian Trust Assets, as defined under Federal law.

APPLICATION OF PAYMENTS AND ADJUSTMENTS

10. (a) The amount of any overpayment by the Contractor of the Contractor's
O&M, capital, and deficit (if any) obligations for the Year shall be applied first to any current
liabilities of the Contractor arising out of this Contract then due and payable.
Overpayments of more than $1,000 shall be refunded at the Contractor’s request. In lieu of a
refund, any amount of such overpayment, at the option of the Contractor, may be credited

against amounts to become due to the United States by the Contractor. With respect to

35
792

793

794

795

796

797

798

799

800

801

802

803

$04

805

806

807

808

809

$10

$11

812

Case 1:20-cv-01814-DAD-EPG Document 19-2. Filed 10/26/20 Page 38 of 86
Contract No. 14-06-200-495A-IR1-P

overpayment, such refund or adjustment shall constitute the sole remedy of the Contractor or
anyone having or claiming to have the right to the use of any of the Project Water supply
provided for herein. All credits and refunds of overpayments shall be made within 30
days of the Contracting Officer obtaining dircction as to how to credit or refund such
ovetpayiment in Lespouse to the notice to the Contractor that it has finalized the accounts for the
Year in which the overpayment was made.

(b) All advances for miscellaneous costs incurred for work requested by the
Contractor pursuant to Article 24 of this Contract shall be adjusted to reflect the actual
costs when the work has been completed. Ifthe advances exceed the actual costs incurred, the
difference will be refunded to the Contractor. If the actual costs exceed the Contractor's
advances, the Contractor will be billed for the additional costs pursuant to Article 24 of this
Contract.

’ TEMPORARY REDUCTIONS ~— RETURN FLOWS
11. (a) Subject to: (i) the authorized purposes and priorities of the Project and the
requirements of Federal law, and (ii) the obligations of the United States under existing
contracts, or renewals thereof, providing for water deliveries from the Project, the
Contracting Officer shall make all reasonable efforts to optimize Project Water deliveries to
the Contractor as provided in this Contract.

(b) The Contracting Officer or Operating Non-Federal Entity(ies) may
temporarily discontinue or reduce the quantity of Water Delivered to the Contractor as
herein provided for the purposes of investigation, inspection, maintenance, repair, or
replacement of any of the Project facilities or any part thereof necessary for the delivery of

Project Water to the Contractor, but so far as feasible the Contracting Officer or Operating

36
815

816

817

818

819

$20

821

$22

823

$24

$25

$26

827

828

829
830
831
832
$33

834
835
836
837
$38
839

840

841

842

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 39 of 86
Contract No. 14-06-200-495A-IR1-P

Non-Federal Entity(ies) will give the Contractor due notice in advance of such temporary
discontinuance or reduction, except in case of emergency, in which case no notice need be
given; Provided, That the United States shall use its best efforts to avoid any
discontinuance or reduction in such service. Upon resumption of service after such
discontinuance or reduction, and if requested by the Contractor, the United States will, if
possible, deliver the quantity of Project Water which would have been delivered
hereunder in the absence of such discontinuance or reduction.

(c) The United States reserves the right to all seepage and return flow
water derived from Water Delivered to the Contractor hereunder which escapes or is

discharged beyond the Contractor's Service Area; Provided, That this shall not be construed

 

as claiming for the United States any right to seepage or return flow being put to
reasonable and beneficial use pursuant to this Contract within the Contractor's Service
Area by the Contractor or those claiming by, through, or under the Contractor.

CONSTRAINTS ON THE AVAILABILITY OF WATER

12. (a) In its operation of the Project, the Contracting Officer will use all
reasonable means to guard against a Condition of Shortage in the quantity of Project
Water to be made available to the Contractor pursuant to this Contract. In the event the
Contracting Officer determines that a Condition of Shortage appears probable, the
Contracting Officer will notify the Contractor of said determination as soon as practicable.

(b) =‘ If there is a Condition of Shortage because of inaccurate runoff forecasting
or other similar operational errors affecting the Project; drought and other physical or natural
causes beyond the control of the Contracting Officer; or actions taken by the Contracting
Officer to meet current and future legal obligations, then, except as provided in subdivision (a) of
Article 17 of this Contract, no liability shall accrue against the United States or any of its
officers, agents, or employees for any damage, direct or indirect, arising therefrom.

(c) In any Year in which there may occur a Condition of Shortage for any of
the reasons specified in subdivision (b) of this Article, and subject to subdivision (d) of this

Article, the Contracting Officer will first allocate the available Project Water consistent

37
843

844

845

846

847

§48

849

850

$51

852

856

857

858

859

860

861

$62

863

864

865

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 40 of 86
Contract No. 14-06-200-495A-IR1-P

with the Project M&I Water Shortage Policy in its form applicable under this Article 12(c) of
water service contracts in effect on the date of this Contract which provide water service
from Delta Division Facilities for determining the amount of Project Waler Available
for delivery to the Project Contractors. Subject to the foregoing allocation, in any year
in which there may occur a Condition of Shortage, the Contracting Officer shall then
apportion Project Water among the Contractor and others entitled to Project Water from
Delta Division Facilities under long-term water service or repayment contracts (or
renewals thereof or binding commitments therefore) in force on February 28, 2005, as
follows:

(1) The Contracting Officer shall make an initial and subsequent
determination as necessary of the total quantity of Project Water estimated to be
scheduled or actually scheduled under subdivision (b) of Article 4 of this Contract and
under all other interim renewal, long-term water service or repayment contracts then in
force for the delivery of Project Water by the United States from Delta Division Facilities
during the relevant Year, the quantity so determined being hereinafter referred to as the
scheduled total;

(2) A determination shall be made of the total quantity of Project
Water that is available for meeting the scheduled total, the quantity so determined being
hereinafter referred to as the available supply;

(3) The total quantity of Project Water estimated to be scheduled or

actually scheduled by the Contractor during the relevant Year, under subdivision (b) of

Article 4 hereof, shall be divided by the scheduled total, the quotient thus obtained being

hereinafter referred to as the Contractor's proportionate share; and

38
866

867

868

869

870

871

872

$73

874

875

876

877

878

879

880

881

882

883

884

885

886

887

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 41 of 86
Contract No. 14-06-200-495A-IR1-P

(4) Tho availablo supply shall be multiplied by the Contractor's
proportionate share and the result shall be the quantity of Project Water made available
by the United States to the Contractor for the relevant Year in accordance with the
schedule developed by the Contracting Officer under subdivision (c)(1) of this Article 12,
but in no event shall such amount exceed the Contract Total. In the event the
Contracting Officer subsequently determines that the Contracting Officer can increase or
needs to decrease the available supply for delivery from Delta Division Facilities to
interim renewal, long-term water service, and repayment contractors during the relevant
Year, such additions or reductions to the available supply shall be apportioned consistent
with subparagraphs (1) through (4), inclusive.

(d) By entering into this Contract, the Contractor does not waive any legal
rights or remedies it may have to file or participate in any administrative or judicial
proceeding contesting: (i) the sufficiency of the Project M&I Water Shortage Policy; (i1)
the substance of such a policy; (iii) the applicability of such a policy; or (iv) the manner in
which such policy is implemented in order to allocate Project Water between M&I and

irrigation purposes; Provided, That the Contractor has commenced any such judicial

 

challenge or any administrative procedures necessary to institute any judicial challenge
within six months of the policy becoming final. By agreeing to the foregoing, the
Contracting Officer does not waive any legal defenses or remedies that it may have to
assert in such a proceeding. Nothing contained herein shall be interpreted to validate or
invalidate the Project M&I Water Shortage Policy.

(e) Omitted

39
888

889

890

891

892

893

894
895
896
897
898

899

900
901
902

903
904
905
906
907

908
909
910
911
912
913
914

915
916

917

918

919

1 1

Case 1:20-cv-01814-DAD-EPG Document 19-2. Filed 10/26/20 Page 42 of 86
Contract No. 14-06-200-495A-IR1-P

UNAVOIDABLE GROUNDWATER PERCOLATION

13. To the extent applicable, the Contractor shall not be deemed to have delivered
Irrigation Water to Excess Lands or Ineligible Lands within the meaning of this Contract if
such lands are irrigated with groundwater that reaches the underground strata as an
unavoidable result of the delivery of Irrigation Water by the Contractor to Eligible Lands.

COMPLIANCE WITH FEDERAL RECLAMATION LAWS

14. The parties agree that the delivery of Irrigation Water or use of Federal facilities
pursuant to this Contract is subject to Federal Reclamation law, including but not limited
to, the Reclamation Reform Act of 1982 (43 U.S.C. 390aa ef seq.}, as amended and
supplemented, and the rules and regulations promulgated by the Secretary of the Interior
under Federal Reclamation law.

PROTECTION OF WATER AND AIR QUALITY

15. (a) The Contractor, without expense to the United States, will care for,
operate and maintain transferred works in a manner that preserves the quality of the water at the
highest feasible level as determined by the Contracting Officer.

(b) The United States will care for, operate and maintain reserved works in a
manner that preserves the quality of the water at the highest level possible as determined by the
Contracting Officer. The United States does not warrant the quality of the water delivered to the
Contractor and is under no obligation to furnish or construct water treatment facilities to
maintain or improve the quality of water delivered to the Contractor.

(c} The Contractor will comply with all applicable water and air pollution
laws and regulations of the United States and the State of California; and will obtain all required
permits or licenses from the appropriate Federal, State, or local authorities necessary for the
delivery of water by the Contractor; and shall be responsible for compliance with all Federal,
State, and local water quality standards applicable to surface and subsurface drainage and/or
discharges generated through the use of Federal or Contractor facilities or Project Water
provided by the Contractor within its Service Area.

(d) This Article shall not affect or alter any legal obligations of the Secretary
to provide drainage or other discharge services.

(e) The Contracting Officer shall notify the Contractor in writing when
drainage service becomes available. Thereafter, the Contracting Officer shall provide

drainage service to the Contractor at rates established pursuant to the then-existing

40
920

921

922

923
924

925

926

927

928

929

930

93]

932

933

934

935

936

937

938

939

940

941]

942

943

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 43 of 86
Contract No. 14-06-200-495A-IR1-P

ratesatting policy for Irrigation Water; Provided, That such ratesetting policy shall be

 

amended, modified, or superseded only through the process described in subdivision (a)
of Article 7 of this Contract.

WATER ACQUIRED BY THE CONTRACTOR OTHER THAN FROM THE UNITED
SLATES

16. (a) Water or water rights now owned or hereafter acquired by the Contractor
other than from the United States and Irrigation Water furnished pursuant to the terms of
this Contract may be simultaneously transported through the same distribution facilities
of the Contractor subject to the following: (i) if the facilities utilized for commingling
Irrigation Water and non-Project water were constructed without funds made available
pursuant to Federal Reclamation law, the provisions of Federal Reclamation law will be
applicable only to the Landholders of lands which receive Irrigation Water; (ii) the
eligibility of land to receive Irrigation Water must be established through the certification
requirements as specified in the Acreage Limitation Rules and Regulations (43 CFR Part
426); (iii) the water requirements of Eligible Lands within the Contractor's Service Area
can be established and the quantity of Irrigation Water to be utilized is less than or equal to
the quantity necessary to irrigate such Eligible Lands; and (iv) if the facilities utilized for
commingling Irrigation Water and non-Project water are (were) constructed with funds
made available pursuant to Federal Reclamation law, the non-Project water will be
subject to the acreage limitation provisions of Federal Reclamation law, unless the
Contractor pays to the United States the incremental fee described in 43 CFR 426.15. In
determining the incremental fee, the Contracting Officer will calculate annually the cost
to the Federal Government, including interest, of storing or delivering non-Project water,

which for purposes of this Contract shall be determined as follows: The quotient shall

4]
944

945

946

947

948

949

950

931

932

953

954

955

956

937

958

959

960

961

962

963

964

965

966

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 44 of 86
Contract No. 14-06-200-495A-IRI-P

be the unpaid distribution system costs divided by the total irrigable acreage within the
Contractor's Service Area. The incremental fee per acre is the mathematical result of
such quotient times the interest rate determined using Section 202 (3) of the Act of
October 12, 1982 (96 Stat. 1263). Such incremental fee will be charged to each acre of
excess or full-cost land within the Contractor's Service Area that receives non-Project
water through Federally financed or constructed facilities. The incremental fee calculation
methodology will continue during the term of this Contract absent the promulgation of a
contrary Bureau of Reclamation-wide rule, regulation, or policy adopted after the
Contractor has been afforded the opportunity to review and comment on the proposed
rule, regulation, or policy. If such rule, regulation, or policy is adopted, it shall supersede
this provision.

(b) Water or water rights now owned or hereafter acquired by the
Contractor, other than from the United States may be stored, conveyed, and/or diverted
through Project facilities, subject to the completion of appropriate environmental
documentation, with the approval of the Contracting Officer and the execution of any |
contract determined by the Contracting Officer to be necessary, consistent with the
following provisions:

(1) The Contractor may introduce non-Project water into Project
facilities and deliver said water to lands within the Contractor's Service Area, including
Ineligible Lands, subject to payment to the United States and/or to any applicable
Operating Non-Federal Entity of an appropriate rate as determined by the applicable
Project ratesetting policy, the Reclamation Reform Act of 1982, and the Project use

power policy, if such Project use power policy is applicable, each as amended, modified, or

42
967

968

969

970

971

972

973

974

975

976

977

978

979

980

981

982

983

984

985

986

987

988

989

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 45 of 86
Contract No. 14-06-200-495A-IR1-P

superseded from time to time.

(2) Delivery of such non-Project water in and through Project
facilities shall only be allowed lo the extent such deliveries do uot: (2) interfere with
other Project purposes as determined by the Contracting Officer; (1i) reduce the quantity or
quality of water available to other Project Contractors; (iii) interfere with the delivery of
contractual water entitlements to any other Project Contractors; or (iv) interfere with the
physical maintenance of the Project facilities.

(3) Neither the United States nor the Operating Non-Federal
Entity(ies) shall be responsible for control, care, or distribution of the non-Project water
before it is introduced into or after it is delivered from the Project facilities. The
Contractor hereby releases and agrees to defend and indemnify the United States and the
Operating Non-Federal Entity(ies), and their respective officers, agents, and employees,
from any claim for damage to persons or property, direct or indirect, resulting from the
act(s) of the Contractor, its officers, employees, agents, or assigns, in (i) extracting or
diverting non-Project water from any source, or (ii) diverting such non-Project water into
Project facilities,

(4) Diversion of such non-Project water into Project facilities shall
be consistent with all applicable laws, and if involving groundwater, consistent with any
applicable groundwater management plan for the area from which it was extracted.

(5) After Project purposes are met, as determined by the
Contracting Officer, the United States and Project Contractors entitled to Project Water
from Delta Division Facilities shall share priority to utilize the remaining capacity of the

facilities declared to be available by the Contracting Officer for conveyance and

43
990

991

992

993

994

995

996

997

998

999

1000

1001

1002

1003

1004

1005

1006

1007

1008

1009

1010

1011

1012

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 46 of 86
Contract No. 14-06-200-495A-IR1-P

transportation of non Project water prior to any such remaining capacity being made
available to non-Project contractors. Other Project Contractors shall have a second priority
to any remaining capacity of facilities declared to be available by the Contracting Officer
for conveyance and transportation of non-Project water prior to any such remaining
capacity being made available to non-Project contractors.

OPINIONS AND DETERMINATIONS

17, (a) Where the terms of this Contract provide for actions to be based upon
the opinion or determination of cither party to this Contract, said terms shall not be
construed as permitting such action to be predicated upon arbitrary, capricious, or
unreasonable opinions or determinations. Both parties, notwithstanding any other
provisions of this Contract, expressly reserve the right to seek relief from and appropriate
adjustment for any such arbitrary, capricious, or unreasonable opinion or determination.
Each opinion or determination by either party shall be provided in a timely manner.
Nothing in this subdivision (a) of this Article is intended to or shall affect or alter the
standard of judicial review applicable under Federal law to any opinion or determination
implementing a specific provision of Federal law embodied in statute or regulation.

(b) The Contracting Officer shall have the right to make determinations
necessary to administer this Contract that are consistent with the provisions of this
Contract, the laws of the United States and of the State of California, and the rules and
regulations promulgated by the Secretary. Such determinations shall be made in
consultation with the Contractor to the extent reasonably practicable.

COORDINATION AND COOPERATION

18. = (a) In order to further their mutual goals and objectives, the Contracting

44
1013

1014

1015

1016

1017

1018

1019

1020

1021

1022

1023

1024

1025

1026

1027

1028

1029

1030

1031

1032

1033

1034

1035

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 47 0f 86.
Contract No. 14-06-200-495A-IR1-P

Officer and the Contractor shall communicate, coordinate, and cooperate with cach othor,
and with other affected Project Contractors, in order to improve the O&M of the
Project. The communication, coordination, and cooperation regarding O&M shall
include, but not be limited to, any action which will or may materially affect the quantity
or quality of Project Water supply, the allocation of Project Water supply, and Project
financial matters including, but not limited to, budget issues. The communication,
coordination, and cooperation provided for hereunder shall extend to all provisions of
this Contract. Each party shall retain exclusive decision making authority for all actions,
opinions, and determinations to be made by the respective party.

(b) Within 120 days following the Effective Date of this Contract, the
Contractor, other affected Project Contractors, and the Contracting Officer shall arrange to
meet with interested Project Contractors to develop a mutually agreeable, written Project-
wide process, which may be amended as necessary separate and apart from this Contract.
The goal of this process shall be to provide, to the extent practicable, the means of
mutual communication and interaction regarding significant decisions concerning
Project O&M on a real-time basis.

(c) In light of the factors referred to in subdivision (b) of Article 3 of this
Contract, it is the intent of the Secretary to improve water supply reliability. To carry out
this intent:

(1) The Contracting Officer will, at the request of the Contractor,

assist in the development of integrated resource management plans for the Contractor.
Further, the Contracting Officer will, as appropriate, seek authorizations for implementation

of partnerships to improve water supply, water quality, and reliability.

45
1040

1041

1042

1643

1044

1045

1046

1047

1048

1049

1050

1051

1032
1053
1054
1055
1056
1057
1058
1059
1060
1061
1062

1063
1064

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 48 of 86
Contract No. 14-06-200-495A-IR1-P

(2) The Secretary will, as appropriate, pursue program and project
implementation and authorization in coordination with Project Contractors to improve the
water supply, water quality, and reliability of the Project for all Project purposes.

(3) The Secretary will coordinate with Project Contractors and the
State of California lo seck tinproved walel tesource management.

(4) The Secretary will coordinate actions of agencies within the
Department of the Interior that may impact the availability of water for Project purposes.

(5) The Contracting Officer shall periodically, but not less than
annually, hold division-level meetings to discuss Project operations, division-level water
management activities, and other issues as appropriate.

(d) Without limiting the contractual obligations of the Contracting Officer
under the other Articles of this Contract, nothing in this Article shall be construed to limit
or constrain the Contracting Officer's ability to communicate, coordinate, and cooperate
with the Contractor or other interested stakeholders or to make decisions in a timely fashion
as needed to protect health, safety, or the physical integrity of structures or facilities.

CHARGES FOR DELINQUENT PAYMENTS

19, {a) The Contractor shall be subject to interest, administrative, and penalty
charges on delinquent payments. If a payment is not received by the due date, the
Contractor shall pay an interest charge on the delinquent payment for each day the payment
is delinquent beyond the due date. If a payment becomes 60 days delinquent, the
Contractor shall pay, in addition to the interest charge, an administrative charge to
cover additional costs of billing and processing the delinquent payment. If a payment is
delinquent 90 days or more, the Contractor shall pay, in addition to the interest and
administrative charges, a penalty charge for each day the payment is delinquent beyond the
due date, based on the remaining balance of the payment due at the rate of 6 percent per
year. The Contractor shall also pay any fees incurred for debt collection services associated
with a delinquent payment.

(b) The interest rate charged shall be the greater of either the rate prescribed
quarterly in the Federal Register by the Department of the Treasury for application to

46
L065
1066
1067

1068
1069
1070

1071

1072

1073
1074
1075
1076

1077 .

1078
1079
1080
1081
1082
1083

1084
1085
1086
1087

1088
1089
1090
1091
1092
1093
1094
1095
1096
1097

1098
1099
1100
1101
1102
1103

‘Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 49 of 86
Contract No. 14-06-200-495A-IR1-P

overdue payments, or the interest rale of 0.5 percent per tuouth. The interest rate clarged
will be determined as of the due date and remain fixed for the duration of the delinquent
period.

(c) When a partial payment on a delinquent account is received, the amount
received shall be applied first to the penalty charges, second to the administrative charges,
third to the accrued interest, and finally to the overdue payment.

EQUAL EMPLOYMENT OPPORTUNITY
20. During the performance of this Contract, the Contractor agrees as follows:

(a} The Contractor will not discriminate against any employee or applicant
for employment because of race, color, religion, sex, sexual orientation, gender identity, or
national origin. The Contractor will take affirmative action to ensure that applicants are
employed, and that employees are treated during employment, without regard to their race,
color, religion, sex, sexual orientation, gender identity, or national origin. Such action shall
include, but not be limited to, the following: employment, upgrading, demotion, or
transfer; recruitment or recruitment advertising; layoff or termination; rates of pay or other
forms of compensation; and selection for training, including apprenticeship. The Contractor
agrees to post in conspicuous places, available to employees and applicants for employment,
notices to be provided by the Contracting Officer setting forth the provisions of this
nondiscrimination clause.

(b) The Contractor will, in all solicitations or advertisements for employees
placed by or on behalf of the Contractor, state that all qualified applicants will receive
consideration for employment without regard to race, color, religion, sex, sexual orientation,
gender identity, or national origin.

(c) The Contractor will not discharge or in any other manner discriminate
against any employee or applicant for employment because such employee or applicant has
inquired about, discussed, or disclosed the compensation of the employee or applicant or
another employee or applicant. This provision shal! not apply to instances in which an
employee who has access to the compensation information of other employees or applicants as
part of such employee’s essential job functions discloses the compensation of such other
employees or applicants to individuals who do not otherwise have access to such information,
unless such disclosure is in response to a formal complaint or charge, in furtherance of an
investigation, proceeding, hearing, or action, including an investigation conducted by the
employer, or is consistent with the Contractor’s legal duty to furnish information.

(d) The Contractor will send to each labor union or representative of
workers with which it has a collective bargaining agreement or other contract or understanding,
a notice, to be provided by the Contracting Officer, advising the labor union or workers’
representative of the Contractor’s commitments under section 202 of Executive Order No.
11246 of September 24, 1965, and shall post copies of the notice in conspicuous places
available to employees and applicants for employment.

47
1104
1105
1106

1107
1108
1109
1110
THI!

1112
1113
1li4
1115
1116
1117
1118
1119

1120
1121
1122
1123
1124
1125
1126
1127
1128
1129

1130

1131
1132
1133
1134

1135
1136
1137
1138
1139
1140
1141

“Case 1:20-cv-01814-DAD-EPG Document 19-2. Filed 10/26/20 Page 50 of 86
Contract No. 14-06-200-495A-IR1-P

(e) The Contractor will comply with all provisions of Executive Order No.
11246 of Sept. 24, 1965, and of the rules, regulations, and relevant orders of the Secretary
of Labor.

(f) The Contractor will furnish all information and reports required by
Executive Order No. 11246 of Sept. 24, 1965, and by the rules, regulations, and orders of
the Secretary of Labor, or pursuant thereto, and will permit access to its books, records, and
accounts by the Contracting Agency and the Secretary of Labor for purposes of investigation
to ascertain compliance with such rules, regulations, and orders.

(g) In the event of the Contractor’s noncompliance with the
nondiscrimination clauses of this Contract or with any of such rules, regulations, or orders, this
Contract may be canceled, terminated, or suspended in whole or in part and the Contractor may
be declared ineligible for further Government contracts in accordance with procedures
authorized in Executive Order No. 11246 of Sept. 24, 1965, and such other sanctions may
be imposed and remedies invoked as provided in Executive Order No. 11246 of Sept. 24,
1965, or by rule, regulation, or order of the Secretary of Labor, or as otherwise provided by
law.

(h) The Contractor will include the provisions of paragraphs (a) through (g)
in every subcontract or purchase order unless exempted by the rules, regulations, or orders
of the Secretary of Labor issued pursuant to section 204 of Executive Order No. 11246 of Sept.
24, 1965, so that such provisions will be binding upon each subcontractor or vendor. The
Contractor will take such action with respect to any subcontract or purchase order as may be
directed by the Secretary of Labor as a means of enforcing such provisions, including
sanctions for noncompliance: Provided, however, That in the event the Contractor
becomes involved in, or is threatened with, litigation with a subcontractor or vendor as a
result of such direction, the Contractor may request the United States to enter into such
litigation to protect the interests of the United States.

 

GENERAL OBLIGATION — BENEFITS CONDITIONED UPON PAYMENT

21. (a) The obligation of the Contractor to pay the United States as provided in
this Contract is a general obligation of the Contractor notwithstanding the manner in which the
obligation may be distributed among the Contractor's water users and notwithstanding the default
of individual water users in their obligation to the Contractor.

(b) ‘The payment of charges becoming due pursuant to this Contract is a
condition precedent to receiving benefits under this Contract. The United States shall not make
water available to the Contractor through Project facilities during any period in which the
Contractor is in arrears in the advance payment of water rates due the United States. The
Contractor shall not deliver water under the terms and conditions of this Contract for lands or
parties that are in arrears in the advance payment of water rates as levied or established by the
Contractor.

48
1142

1143

1144

1145
1146
1147
1i48
1149
1150
1151

1152
1153
1154
1155
1156
1157
1158

1159
1160
1161
1162
1163
1164
1165
1166

1167
1168

1169

1170
1171
1172
1173
1174
1175

1176
1177
Livs

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 51 of 86
Contract No. 14-06-200-495A-IR1-P

(c) With respect to subdivision (b) of this Article, the Contractor shall have to
obligation to require advance payment for water rates which it levies.

COMPLIANCE WITH CIVIL RIGHTS LAWS AND REGULATIONS

22. (a) The Contractor shall comply with Title VI of the Civil Rights Act of 1964
(Pub. L. 88-352; 42 U.S.C. § 2000d), the Rehabilitation Act of 1973 (Pub. L. 93-112, ‘litle V, as
amended; 29 U.S.C. § 791, et seq.), the Age Discrimination Act of 1975 (Pub. L. 94-135, Title
Ill; 42 U.S.C. 6101, el seq.), Title II of the Americans with Disabilities Act of 1990 (Pub, L. 101-
336; 42 U.S.C. § 12131, et seq.), and any other applicable civil rights laws, and with the
applicable implementing regulations and any guidelines imposed by the U.S.
Department of the Interior and/or Bureau of Reclamation.

(b) These statutes prohibit any person in the United States from being
excluded from participation in, being denied the benefits of, or being otherwise subjected to
discrimination under any program or activity receiving financial assistance from the Bureau
of Reclamation on the grounds of race, color, national origin, disability, or age. By
executing this Contract, the Contractor agrees to immediately take any measures necessary
to implement this obligation, including permitting officials of the United States to inspect
premises, programs, and documents.

(c) The Contractor makes this Contract in consideration of and for the
purpose of obtaining any and all Federal grants, loans, contracts, property discounts, or other
Federal financial assistance extended after the date hereof to the Contractor by the Bureau
of Reclamation, including installment payments after such date on account of
arrangements for Federal financial assistance which were approved before such date.
The Contractor recognizes and agrees that such Federal assistance will be extended in
reliance on the representations and agreements made in this Article and that the United
States reserves the right to seek judicial enforcement thereof.

(d) Complaints of discrimination against the Contractor shall be investigated
by the Contracting Officer’s Office of Civil Rights.

PRIVACY ACT COMPLIANCE

23. (a) The Contractor shall comply with the Privacy Act of 1974 (Privacy Act)
(5 U.S.C. § 552a) and the Department of the Interior rules and regulations under the Privacy
Act (43 C.F.R. § 2.45, et seq.) in maintaining Landholder certification and reporting
records required to be submitted to the Contractor for compliance with Sections 206,
224(c), and 228 of the Reclamation Reform Act of 1982 (43 U.S.C. §§ 390ff, 390ww, and
390zz), and pursuant to 43 C.F.R. § 426.18.

(b) With respect to the application and administration of the criminal penalty

provisions of the Privacy Act (5 U.S.C. § 552a(i)), the Contractor and the Contractor's
employees who are responsible for maintaining the certification and reporting records

49
1179
1180

1181
1182
1183
1184
1185
1186

1187
1188
1189
1190
1191

1192

1193

1194

1195

1196

1197

1198

1199

1200

1261

1202

1203

1204

1205

1206

1207

1208

1209

1210

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 52 of 86
Contract No. 14-06-200-495A-IR1-P

referenced in paragraph (a) above are considered to be employees of the Department of the
Interior. See 5 U.S.C. § 552a(m).

2) The Contracting Officer or a designated representative shall provide the
Contractor with current copies of the Department of the Interior Privacy Act regulations
and the Bureau of Reclamation Federal Register Privacy Act System of Records Notice
(interior/WBR-31, Acreage Limitation) which govern the maintenance, safeguarding,
and disclosure of information contained in the Landholders’ certification and reporting
records.

(d) The Contracting Officer shall designate a full-time employee of the
Bureau of Reclamation to be the System Manager responsible for making decisions on
denials pursuant to 43 C.F.R. §§ 2.61 and 2.64 and amendment requests pursuant to 43
C.F.R. § 2.72. The Contractor is authorized to grant requests by individuals for access to
their own records.

(e) The Contractor shall forward promptly to the System Manager each
proposed denial of access under 43 C.F.R. § 2.64 and each request for amendment of
records filed under 43 C.F.R. § 2.71; notify the requester accordingly of such referral;
and provide the System Manager with information and records necessary to prepare an
appropriate response to the requester. These requirements do not apply to individuals
seeking access to their own certification and reporting forms filed with the Contractor
pursuant to 43 C.F.R. § 426.18 unless the requester elects to cite the Privacy Act as an
authority for the request.

(f} Upon complete payment of the Repayment Obligation by the
Contractor, this Article 23 will no longer be applicable.

CONTRACTOR TO PAY CERTAIN MISCELLANEOUS COSTS

24. In addition to all other payments to be made by the Contractor pursuant to this
Contract, the Contractor shall pay to the United States, within 60 days after receipt of a bill
and detailed statement submitted by the Contracting Officer to the Contractor for such
specific items of direct cost incurred by the United States for work requested by the
Contractor associated with this Contract plus indirect costs in accordance with applicable
Bureau of Reclamation policies and procedures. All such amounts referred to in this
Article shall not exceed the amount agreed to in writing in advance by the Contractor.

This Article shall not apply to costs for routine contract administration.

30
121]

1212
1213
1214
1215
1216

1217

1218

1219

1220

1221

1222

1223

1224

1225

1226

1227

1228

1229

1230

1231

1232

1233

1234

1235

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 53 of 86
Contract No. 14-06-200-495A-IR1-P

WATER CONSERVATION

25. (a) Prior to the delivery of water provided from or conveyed through
Federally constructed or Federally financed facilities pursuant to this Contract, the
Contractor shall develop a water conservation plan, as required by subsection 210(b) of the
Reclamation Reform Act of 1982 and 43 C.F.R. 427.1 (Water Conservation Rules and
Regulations).

Additionally, an effective water conservation and efficiency program shall be based on the
Contractor's water conservation plan that has been determined by the Contracting Officer to
meet the conservation and efficiency criteria for evaluating water conservation plans
established under Federal law. The water conservation and efficiency program shall
contain definite water conservation objectives, appropriate economically feasible water
conservation measures, and time schedules for meeting those objectives. Continued
Project Water delivery pursuant to this Contract shall be contingent upon the
Contractor's continued implementation of such water conservation program. In the
event the Contractor's water conservation plan or any revised water conservation plan
completed pursuant to subdivision (d) of this Article 25 have not yet been determined by
the Contracting Officer to meet such criteria, due to circumstances which the
Contracting Officer determines are beyond the control of the Contractor, water deliveries
shall be made under this Contract so long as the Contractor diligently works with the
Contracting Officer to obtain such determination at the earliest practicable date, and
thereafter the Contractor immediately begins implementing its water conservation and
efficiency program in accordance with the time schedules therein.

(b) Should the amount of M&I Water delivered pursuant to subdivision
(a) of Article 3 of this Contract equal or exceed two thousand (2,000) acre-feet per Year,

the Contractor shall implement the Best Management Practices identified by the time

31
1236

1237

1238

1239

1240

1241

1242

1243

1244

1245

1246

1247

1248

1249

1250

1251

1252

1253

1254

1255

1256

1257

1258

4

‘Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 54 of 86
Contract No. 14-06-200-495A-IR1-P
frames issued by the Mid-Pacific Region’s then-exisling conservation and efficiency
criteria for such M&I Water unless any such practice is determined by the Contracting
Officer to be inappropriate for the Contractor.

(c) The Contractor shall submit to the Contracting Officer a report on the
status of its implementation of the water conservation plan on the reporting dates specified in the
then-existing conservation and efficiency criteria established under Federal law.

(d) At five (5)-year intervals, the Contractor shall revise its water
conservation plan to reflect the then-existing conservation and efficiency criteria for evaluating
water conservation plans established under Federal law and submit such revised water
management plan to the Contracting Officer for review and evaluation. The Contracting Officer
will then determine if the water conservation plan meets the Bureau of Reclamation’s then-
existing conservation and efficiency criteria for evaluating water conservation plans established
under Federal law.

{e) If the Contractor is engaged in direct groundwater recharge, such activity
shall be described in the Contractor's water conservation plan.

EXISTING OR ACQUIRED WATER OR WATER RIGHTS

26, Except as specifically provided in Article 16 of this Contract, the provisions
of this Contract shall not be applicable to or affect non-Project water or water rights now owned
or hereafter acquired by the Contractor or any user of such water within the Contractor's Service
Area. Any such water shall not be considered Project Water under this Contract. In addition,
this Contract shall not be construed as limiting or curtailing any rights which the Contractor or
any water user within the Contractor's Service Area acquires or has available under any other

contract pursuant to Federal Reclamation law.

52
1259

1260
1261
1262
1263
1264

1265
266
1267

1268
1269
1270
1271
1272
1273
1274
1275
1276
1277
1278
1279
1280

1281
1282
1283
1284
1285

1286
1287
1288
1289
1290
129]
1292
1293

1294
1295
1296
1297
1298

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 55 of 86
Contract No. 14-06-200-495A-IR1-P

OPERATION AND MAINTENANCE OF TRANSFERRED WORKS

27. = (a) Upon substantial completion of the Project works, or as otherwise
determined by the Contracting Officer, and following written notification, the care, operation,
and maintenance of any or all of those Project works may be transferred to the Contractor. Title
to the transferred works will remain in the name of the United States, unless otherwise provided

by the Congress of the United States.

(b) The Contractor, without expense to the United States, will care for,
operale, and muintuin the transferred works i full compliance with the terms of thig Contract
and in such a manner that the transferred works remain in good and efficient condition.

(c) Necessary repairs of the transferred works shail be made promptly by the
Contractor. In case of unusual conditions or serious deficiencies in the care, operation, and
maintenance of the transferred works threatening or causing interruption of water service, the
Contracting Officer may issue to the Contractor a special written notice of those necessary
repairs. Except in the case of an emergency, the Contractor will be given 60 days to either: 1}
make the necessary repairs; or 2) submit a plan for accomplishing the repairs acceptable to the
Contracting Officer that contains a timeframe for completing the necessary repairs. In the case
of an emergency the written notice of necessary repairs will include a timeframe for completion
of the repairs. If the Contractor fails to either: 1) make the necessary repairs within the identified
timeframe; or 2) submit a plan for accomplishing the repairs acceptable to the Contracting
Officer within 60 days of receipt of the notice and accomplish the repairs within the timeframe
identified therein, the Contracting Officer may cause the repairs to be made, and the cost of those
repairs shall be paid by the Contractor as directed by the Contracting Officer.

(d) | The Contractor shall not make any substantial changes in the transferred
works without first obtaining written consent of the Contracting Officer. The Contractor will
take all reasonable measures to prevent any unauthorized encroachment on project land and
rights-of-way and address any such encroachment as soon as the Contractor becomes aware of its
existence.

(e) The Contractor agrees to indemnify the United States for, and hold the
United States and all of its representatives harmless from, all damages resulting from suits,
actions, or claims of any character, except for intentional torts committed by employees of the
United States, brought on account of any injury to any person or property arising out of any act,
omission, neglect, or misconduct in the manner or method of performing any construction, care,
operation, maintenance, supervision, examination, inspection, or other duties of the Contractor or
the United States on transferred works required under this Contract, regardless of who performs
those duties.

OH The Contractor will cooperate with the Contracting Officer in
implementing an effective dam safety program. The United States agrees to provide the
Contractor and the appropriate agency of the State or States in which the Project facilities are
located with design data, designs, and an operating plan for the dam(s) and related facilities
consistent with the current memorandum of understanding between the United States and the

33
1299
1300

1301
1302
1303
1304
1305
1306
1307
1308
1309
1310
1311

1312
1313
1314
1315

1316
1317

1318
1319
1320
1321
1322
1323
1324
1325
1326
1327
1328

1329

Case 1:20-cv-01814-DAD-EPG Document 19-2. Filed 10/26/20 Page 56 of 86
Contract No. 14-06-200-495A-IR1-P

State of California relating to the coordination of plauuing, design, coustuction, operation, and
maintenance processes for dams and related facilities.

(g) In the event the Contractor is found to be operating the transferred works
or any part thereof in violation of this Contract or the Contractor is found Lo be failing any
financial commitments or other commitments to the United States under the terms and conditions
of this Contract, then upon the election of the Contracting Officer, the United States may take
over from the Contractor the care, operation, and maintenance of the transferred works by giving
written notice to the Contractor of such election and the effective date thereof. Thereafter,
during the period of operation by the United States, upon notification by the Contracting Officer
the Contractor will pay to the United States, annually in advance, the cost of operation and
maintenance of the works as determined by the Contracting Officer. Following written
notification from the Contracting Officer the care, operation, and maintenance of the works may
be transferred back to the Contractor.

(h) In addition to all other payments to be made by the Contractor under this
Contract, the Contractor will reimburse to the United States, following the receipt of a statement
from the Contracting Officer, all miscellaneous costs incurred by the United States for any work
involved in the administration and supervision of this Contract.

(1) Nothing in this article will be deemed to waive the sovereign immunity of
the United States.

O&M BY THE SAN LUIS & DELTA — MENDOTA WATER AUTHORITY

28. (a) The O&M of a portion of the Project facilities which serve the Contractor,
and responsibility for funding a portion of the costs of such O&M, have been transferred to the
San Luis & Delta-Mendota Water Authority, an Operating Non-Federal Entity by separate
agreement (8-07-20-X0354-X) between the United States and Operating Non-Federal Entity San
Luis & Delta-Mendota Water Authority. That separate agreement shall not interfere with or
affect the rights or obligations of the Contractor or the United States hereunder.

(b) The Contracting Officer has previously notified the Contractor in
writing that the Operation and Maintenance of a portion of the Project facilities which
serve the Contractor has been transferred to the Operating Non-Federal Entity, and
therefore, the Contractor shall pay directly to the Operating Non-Federal Entity, or to any

successor approved by the Contracting Officer under the terms and conditions of the

54
1335

1336

1337

1338

1339

1340

1341

1342

1343

1344

1345

1346

1347

1348

1349

1350

135]

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 57 of 86
Contract No. 14-06-200-495A-IR1-P

scparale agrcement between (lie United Slates and the Operating Nou-Pederal Entity
described in subdivision (a) of this Article, all rates, charges, or assessments of any kind,
including any assessment for reserve funds, which the Operating Non-Federal Entity or such
successor determines, sets, or establishes for the Operation and Maintenance of the portion of the
Project facilities operated and maintained by the Operating Non-Federal Entity or such
successor. Such direct payments to Operating Non-Federal Entity or such successor shall
not relieve the Contractor of its obligation to pay directly to the United States the
Contractor's share of the Project Rates, Charges, and Tiered Pricing Component except to
the extent the Operating Non-Federal Entity collects payments on behalf of the United
States in accordance with the separate agreement identified in subdivision (a) of this
Article.

(c) For so long as the O&M of any portion of the Project facilities
serving the Contractor is performed by Operating Non-Federal Entity San Luis &
Delta-Mendota Water Authority, or any successor thereto, the Contracting Officer
shall adjust those components of the Rates for Water Delivered under this Contract
representing the cost associated with the activity being performed by Operating Non-
Federal Entity San Luis & Delta~-Mendota Water Authority, or its successor.

(d) In the event the Operation and Maintenance of the Project facilities
operated and maintained by the Operating Non-Federal Entity is re-assumed by the
United States during the term of this Contract, the Contracting Officer shall so notify the
Contractor, in writing, and present to the Contractor a revised Exhibit “B” which shall

include the portion of the Rates to be paid by the Contractor for Project Water under this

Contract representing the Opcration and Maintenance costs of the portion of such Project

35
1353

1354

1355

1356

1337

1358

1359

1360

1361

1362

1363

1364

1365

1366

1367

1368

1369

1370

1371

1372

1373

1374

1375

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 58 of 86
Contract No. 14-06-200-495A-IR1-P

facilities which have been re-assumed. The Contractor shall, thereafter, in the absence of written
notification from the Contracting Officer to the contrary, pay the Rates, Charges, and Tiered
Pricing Component specified in the revised Exhibit “B” directly to the United States in
compliance with Article 7 of this Contract.

O&M BY THE CALIFORNIA DEPARTMENT OF WATER RESOURCES

28.1 (a) The O&M of a portion of the Project facilities which serve the Contractor,
and responsibility for funding a portion of the costs of such O&M, have been transferred to the
California Department of Water Resources, an Operating Non-Federal Entity by a separate
agreement (14-06-200-9755) between the United States and Operating Non-Federal
Entity California Department of Water Resources. This separate agreement shall not
interfere with or affect the rights or obligations of the Contractor or the United States
hereunder.

(b) The Contracting Officer has previously notified the Contractor in writing
that the O&M of a portion of the Project facilities which serve the Contractor has been
transferred to the Operating Non-Federal Entity California Department of Water
Resources, and the Contractor shall pay directly to Operating Non-Federal Entity San
Luis & Delta-Mendota Water Authority, or to any successor approved by the Contracting
Officer under the terms and conditions of the separate agreement between the United
States and Operating Non-Federal Entity San Luis & Delta-Mendota Water Authority,
described in subdivision (a) of Article 28 of this Contract, all rates, charges, or assessments of
any kind, including any assessment for reserve funds, which Operating Non-Federal Entity
California Department of Water Resources, or such successor determines, sets, or establishes for

the O&M of the conveyance and conveyance pumping portion of the Project facilities

56
1376

1377

1378

1379

1380

1381

1382

1383

1384

1385

1386

1387

1388

1389

1390

139]

1392

1393

1394

1395

1396

1397

3

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 59 of 86
Contract No. 14-06-200-495A-IR1-P

operated and maintained by Operating Non-Federal Entity California Departmont of
Water Resources, or such successor. Such direct payments to Operating Non-Federal
Entity San Luis & Delta-Mendota Water Authority, or such successor, shall not relieve
the Contractor of its obligation to pay directly to the United States the Contractor's
share of the Project Rales, Cliarges, and Tiered Pricing Component except to the extent
the Operating Non-Federal Entity San Luis & Delta-Mendota Water Authority collects
payments on behalf of the United States in accordance with the separate agreement
identified in subdivision (a) of Article 28 of this Contract.

(c) For so long as the O&M of any portion of the Project facilities serving
the Contractor is performed by Operating Non-Federal Entity California Department of
Water Resources, or any successor thereto, the Contracting Officer shall adjust those
components of the Rates for Water Delivered under this Contract representing the cost associated
with the activity being performed by Operating Non-Federal Entity California Department of
Water Resources, or its successor.

(d) In the event the O&M of the Project facilities operated and maintained by
Operating Non-Federal Entity California Department of Water Resources is re-assumed by the
United States during the term of this Contract, the Contracting Officer shall so notify the
Contractor, in writing, and present to the Contractor a revised Exhibit “B” which shall
include the portion of the Rates and Charges, to be paid by the Contractor for Project
Water under this Contract representing the O&M costs of the portion of such Project
facilities which have been re-assumed. The Contractor shall, thereafter, in the absence of

written notification from the Contracting Officer to the contrary, pay the Rates, Charges,

37
1398

1399

1400

1401

1402

1403

1404

1405

1406

1407

1408

1409

1410

141]

1412

1413

1414

1415

1416

1417

1418

1419

1420

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 60 of 86
Contract No. 14-06-200-495A-IR1-P

aud Tiered Pricing Component specified iu the revised Exhibit “BD” directly to the United
States in compliance with Article 7 of this Contract.

O&M BY THE CONTRACTOR

28.2 (a) During the term of this Contract, the Contractor shall act as the Operating
Non-Federal Entity for a portion of the Project facilities which serves the California Department
of Fish and Wildlife (formally referred to as California Department of Fish and Game), the City
of Huron, and the City of Coalinga, including but not limited to the Coalinga Canal System,
which consists in part of the Coalinga Canal and turnouts and Pleasant Valley Pumping Plant.
The Contractor, without expense to the United States, shall care for, operate, and maintain such
portion of the Project facilities for the furnishing of water to the California Department of Fish
and Wildlife, the City of Huron, and the City of Coalinga in full compliance with Federal
Reclamation law and in such manner that they will remain in good and efficient condition,

Provided. That the United States shall finance the costs of all major replacements of such

 

facilities that the Contracting Officer determines are needed; Provided, further, That if the
California Department of Fish and Wildlife, the City of Huron, or the City of Coalinga
fails to pay to the Contractor in advance such entity's share of the O&M costs, consistent
with any agreements between the Contractor and the California Department of Fish and
Wildlife, the City of Huron, or the City of Coalinga, respectively, the Contractor shall be
relieved of its obligation to the O&M of such facilities for the benefit of the non-paying entity.

(b) The Contracting Officer previously notified the California Department of
Fish and Wildlife, the City of Huron, and the City of Coalinga in writing that the O&M ofa
portion of the Project facilities which serves the California Department of Fish and

Wildlife, the City of Huron, and the City of Coalinga has been transferred to the Contractor.

58
1421

1422

1423

1424

1425

1426

1427

1428

1429

1430

1431

1432

1433

1434

1435

1436

1437

1438

1439

1440

1441

1442

1443

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 61 of 86
Contract No. 14-06-200-495A-IR1-P

Therefore, the California Departmont of Fish and Wildlife, the City of Huron, and the City of
Coalinga have entered separate agreements with the Contractor providing the terms and
conditions pursuant to which the Contractor will operate and maintain a portion of the
Project facilities which serves the California Department of Fish and Wildlife, the City of
[luron, and the City of Coalinga, including the amount(s) the California Department of
Fish and Wildlife, the City of Huron, and the City of Coalinga are to pay the Contractor

for that service. Consistent with any such agreements, the California Department of Fish

and Wildlife, the City of Huron, and the City of Coalinga shall pay directly to the

Contractor all rates, charges, or assessments of any kind, including any assessment for
reserve funds, which the Contractor sets or establishes for a portion of the Project facilities which
serves the California Department of Fish and Wildlife, the City of Huron, and the City of
Coalinga and is operated and maintained by the Contractor. Such direct payments to the
Contractor shall not relieve the Contractor of its obligation to pay directly to the United
States the California Department of Fish and Wildlife, the City of Huron, and the City
of Coalinga its share of the Project Rates, Charges, and Tiered Pricing Component
referred to in this Contract.

(c) For so long as the O&M for a portion of the Project facilities which serves
the California Department of Fish and Wildlife, the City of Huron, and the City of Coalinga is
performed by the Contractor, the Contracting Officer shall adjust those components of the Rales
for Water Delivered under the Contracts representing the cost associated with the activity being
performed by the Contractor.

(d) The United States may re-assume O&M for a portion of the Project

facilities which serves the California Department of Fish and Wildlife, the City of Huron, and the

39
L444
1445
1446
1447
1448
1449
1450
1451
1452
1453
1454
1455
1456
1457
1458
1459
1460
1461
1462
1463
1464
1465

1466

‘Case 1:20-cv-01814-DAD-EPG Document 19-2. Filed 10/26/20 Page 62 of 86
Contract No. 14-06-200-495A-IR1-P
City of Coalinga. In that event, the Contracting Officer shall so notify the California Department
of Fish and Wildlife, the City of Huron, and the City of Coalinga, in writing, and present to
the Contractor a revised Exhibit “B” which shall include the portion of the Rates and Charges
to be paid by the California Department of Fish and Wildlife, the City of Huron, and the City of
Coalinga for Project Water under this Contract representing the O&M costs for a portion of the
Project facilities which serves the California Department of Fish and Wildlife, the City of
Huron, and the City of Coalinga. The California Department of Fish and Wildlife, the
City of Huron, and the City of Coalinga shall, thereafter, in the absence of written
notification from the Contracting Officer to the contrary, pay the Rates, Charges, and Tiered
Pricing Component specified in the revised Exhibit “B” directly to the United State in
compliance with Article 7 of their contracts. The Contractor shall, thereafter, be relieved
of all of its obligations under this Article 28.2.
PUMPING PLANTS, POWER FOR PUMPING PLANTS

28.3. (a) The United States shall furnish and install pumping plants and furnish
the amount of Project power the Contracting Officer determines is necessary to deliver Project
Water to the Contractor from the Delta-Mendota, San Luis, and Coalinga Canals, including the
Pleasant Valley Pumping Plant, at the point(s) of delivery identified pursuant to subdivision
(a) of Article 5 of this Contract at heads and elevations sufficient to irrigate by gravity the
areas within the Contractor's Service Area below 700 feet mean sea level elevation.

(b) | With advance approval of the Contracting Officer, the Contractor

may, at its own expense, furnish and instal! pumping facilities, and related electrical
equipment, to enable it to divert and deliver Project Water from the Delta-Mendota, San

Luis, and Coalinga Canals and the Pleasant Valley Pumping Plant before the United States

60
i467

1468

1469

1470

1471

1472

1473

1474

1475

1476

1477

1478

1479

1480

148]

1482

1483

1484
1485

1486
1487
1488
1489
1490
1491
1492
1493

‘Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 63 of 86
Contract No. 14-06-200-495A-IR1-P
furnishes and installs all the pumping plants referred to In subdivision (a) of this Article.
The United States shall furnish the amount of Project power needed to operate such
pumping facilities; Provided, That the Contractor maintains an agreement with an enlity
to convey such power to such facilities, and the Contractor agrees to pay any and all
charges assessed by that entity for such service.
(c) The furnishing of power by the United States shall be in conformance

with operating criteria, rules, and regulations, including the Project use power policy,

established by the Contracting Officer; Provided, That any such operating criteria, rules,

 

and regulations, including the Project use power policy, established by the Contracting
Officer shall not excuse the United States from its obligation under subdivision (a) of this
Article. Such operating criteria, rules, and regulations shall be developed in cooperation
with the Contractor and shall be based on acceptable irrigation management practices and the
power generation capacity available to the United States for the furnishing of Project Water to
the Contractor.

| (d) The Contracting Officer or his representative shall at all times have
access to and may inspect and investigate the pumping facilities for the purpose of ascertaining
if they are being kept in safe and proper operating condition.

EXAMINATION, INSPECTION, AND AUDIT OF PROJECT WORKS, RECORDS, AND
REPORTS FOR DETERMINING ADEQUACY OF OPERATION AND MAINTENANCE

29, (a) The Contracting Officer may, from time to time, examine the following:
the Contractor's books, records, and reports; the project works being operated by the Contractor;
the adequacy of the operation and maintenance program|[s]; the reserve fund; and the water
conservation program including the water conservation fund, if applicable. Notwithstanding title
ownership, where the United States retains a financial, physical, or liability interest in facilities
either constructed by the United States or with funds provided by the United States, the
Contracting Officer may examine any or all of the project works providing such interest to the
United States. —

61
[494
1495
1496
1497
1498
1499
1500

[S01
1562
1503

1504
1505
1506

1507
1508
1509
1510
1511
1512
1513
1514
1515
1516
1517

1518

1519

1520

1521
1522

1523
1524
1525
1326
1527

1528
1529
1530
1531

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 64 of 86
Contract No. 14-06-200-495A-IR1-P

(b) ‘The Contracting Officer may, or the Contractor may ask the Contracting
Officer to, conduct special inspections of any project works being operated by the Contractor and
special audits of the Contractor's books and records to ascertain the extent of any operation and
maintenance deficiencies to determine the remedial measures required for their correction and to
assist the Contractor in solving specific problems. Except in an emergency, any special
inspection or audit shall be made only after written notice thereof has been delivered to the
Contractor by the Contracting Officer.

(c) The Contractor shall provide access lo the project works, operate any
mechanical or electrical equipment, and be available to assist in the examinalion, inspection, or
audit.

(d) The Contracting Officer shall prepare reports based on the examinations,
inspections, or audits and furnish copies of such reports and any recommendations to the
Contractor.

(e) The costs incurred by the United States in conducting operation and
maintenance examinations, inspections, and audits and preparing associated reports and
recommendations related to high- and significant-hazard dams and associated facilities shall be
nonreimbursable. Associated facilities include carriage, distribution, and drainage systems;
pumping and pump-generating plants; powerplant structures; tunnels/pipelines; diversion and
storage dams (low-hazard); Type 2 bridges which are Bureau of Reclamation-owned bridges not
located on a public road; regulating reservoirs (low-hazard); fish passage and protective
facilities, including hatcheries; river channelization features; rural/municipal water systems;
desalting and other water treatment plants; maintenance buildings and service yards; facilities
constructed under Federal loan programs (until paid out); and recreation facilities (reserved
works only); and any other facilities as determined by the Contracting Officer.

(f} (1) The Contractor shail reimburse the actual cost incurred by the
United States in making O&M examinations, inspections, and audits, and preparing
associated reports and recommendations.

(g) Expenses incurred by the Contractor, as applicable, in participating in the
operation and maintenance site examination will be borne by the Contractor.

(h) Requests by the Contractor for consultations, design services, or
modification reviews, and the completion of any operation and maintenance activities identified
in the formal recommendations resulting from the examination (unless otherwise noted) are to be
funded as project operation and maintenance and are reimbursable by the Contractor to the extent
of current project operation and maintenance allocations.

(i) Site visit special inspections that are beyond the regularly scheduled
operation and maintenance examinations conducted to evaluate particular concerns or problems
and provide assistance relative to any corrective action (either as a follow up to an operation and
maintenance examination or when requested by the Contractor) shall be nonreimbursable.

62
{532
1533
1534
1535

1536
1537
1538
1539

1540
[541

1342

1543
1544
1545
1546
1547
1548
1549
1550
1551
1552

1553

1554

1555

1556

1557

1558

1559

1560

1561

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 65 of 86
Contract No. 14-06-200-495A-IR1-P

Qj) The Contracting Officer may provide the State(s) an opportunily to
observe and participate in, at its (their) own expense, the examinations and inspections. The
State(s) may be provided copies of reports and any recommendations relating to such
examinations and inspections. ,

CONTINGENT ON APPROPRIATION OR ALLOTMENT OF FUNDS
}

30. ‘The expenditure or advance of any money or the performance of any obligation of
the United States under this Contract shall be contingent upon appropriation or allotment
of funds. Absence of appropriation or allotment of funds shall not relieve the Contractor
from any obligations under this Contract. No liability shall accrue to the United States in case
funds are not appropriated or allotted.

BOOKS, RECORDS, AND REPORTS

31. (a) The Contractor shall establish and maintain accounts and other books and
records pertaining to administration of the terms and conditions of this Contract, including
the Contractor's financial transactions; water supply data; project operations, maintenance, and
replacement logs; project land and rights-of-way use agreements; the water users’ land-use (crop
census), land-ownership, land-leasing, and water-use data; and other matters that the
Contracting Officer may require. Reports shall be furnished to the Contracting Officer
in such form and on such date or dates as the Contracting Officer may require. Subject to
applicable Federal laws and regulations, each party to this Contract shall have the right during
office hours to examine and make copies of the other party's books and records relating to
matters covered by this Contract.

(b) Notwithstanding the provisions of subdivision (a) of this Article, no
books, records, or other information shall be requested from the Contractor by the
Contracting Officer unless such books, records, or information are reasonably related to the
administration or performance of this Contract. Any such request shall allow the Contractor a
reasonable period of time within which to provide the requested books, records, or
information.

(c) At such time as the Contractor provides information to the Contracting
Officer pursuant to subdivision (a) of this Article, a copy of such information shall be provided

to the Operating Non-Federal Entity(ies).

63
152
1563

1564
1565

1566

1567

1568

1569

1570

157]

1572

1573

1574

1575

1576

1577

1378

1579

1580

i581

1582

1583

1384

1585

 

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 66 of 86
Contract No. 14-06-200-495A-IR1-P
ASSIGNMENT LIMI'PED — SUCCESSORS AND ASSIGNS OBLIGATED
32. — a) The provisions of this Contract shall apply to and bind the successors and

assigns of the parties hereto, but no assignment or transfer of this Contract or any right or interest
therein by either party shall be valid until approved in writing by the other party.

(b) The assignment of any right or interest in this Contract by either party
shall not interfere with the rights or obligations of the other party to this Contract absent the
written concurrence of said other party.

(2) The Contracting Officer shall not unreasonably condition or withhold
approval of any proposed assignment.

SEVERABILITY

33. In the event that a person or entity who is neither (i) a party to a Project contract,
nor (ii) a person or entity that receives Project Water from a party to a Project contract, nor (iii)

an association or other form of organization whose primary function is to represent parties to

Project contracts, brings an action in a court of competent jurisdiction challenging the

legality or enforceability of a provision included in this Contract and said person, entity,
association, or organization obtains a final court decision holding that such provision is
legally invalid or unenforceable and the Contractor has not intervened in that lawsuit in
support of the plaintiff(s), the parties to this Contract shall use their best efforts to (1)
within 30 days of the date of such final court decision identify by mutual agreement the
provisions in this Contract which must be revised and (ii) within three months thereafter
promptly agree on the appropriate revision(s). The time periods specified above may be
extended by mutual agreement of the parties. Pending the completion of the actions
designated above, to the extent it can do so without violating any applicable provisions of

law, the United States shall continue to make the quantities of Project Water specified in this

64
1613

1614

1615

1616

1617

1618

1619

1620

1621

1622

1623

1624

1625

1626

1627

1628
1629
1630
1631
1632
1633
1634

1635

1636
1637
1638
1639

Case 1:20-cv-01814-DAD-EPG Document19-2 Filed 10/26/20 Page 67 of 86
Contract No. 14-06-200-495A-IR1-P

change, is likely to: (i) result in the use of Project Water contrary to the terms of this Contract;
(ii) impair the ability of the Contractor to pay for Project Water furnished under this Contract or
lo pay for any Federally-constructed facilities for which the Contractor is responsible; and (iii)
have an impact on any Project Water rights applications, permits, or licenses. In addition,
the Contracting Officer shall comply with the NEPA and the ESA. ‘I'he Contractor will
be responsible for all costs incurred by the Contracting Officer in this process, and such
costs will be paid in accordance with Article 24 of this Contract.

FEDERAL LAWS

37. By entering into this Contract, the Contractor does not waive its rights to contest
the validity or application in connection with the performance of the terms and

conditions of this Contract of any Federal law or regulation; Provided, That the

 

Contractor agrees to comply with the terms and conditions of this Contract unless and
until relief from application of such Federal law or regulation to the implementing
provision of the Contract is granted by a court of competent jurisdiction.

NOTICES

38. Any notice, demand, or request authorized or required by this Contract shall be
deemed to have been given, on behalf of the Contractor, when mailed, postage prepaid, or
delivered to the Area Manager, South-Central California Area Office, 1243 N Street, Fresno,
California 93721, Bureau of Reclamation, and on behalf of the United States, when mailed,
postage prepaid, or delivered to the Board of Directors of the Westlands Water District, P.O. Box
6056, Fresno, California 93703-6056. The designation of the addressee or the address may be
changed by notice given in the same manner as provided in this Article for other notices.

EMERGENCY RESERVE FUND

39. (a) Commencing on June 1, 2020, the Contractor shall accumulate and
maintain a reserve fund or demonstrate to the satisfaction of the Contracting Officer that other
funds are available for use as an emergency reserve fund. The Contractor shall establish and
maintain that emergency reserve fund to meet costs incurred during periods of special stress

66
1640
1641

1642
1643
1644
1645
1646
f647
1648
1649
1650
165]
1652

1653
1654
1655
1656
1657
1658

1659
1660
1661
1662
1663
1664
1665
1666
1667
1668

1669
1670
1671

1672
1673
1674

1675

1676
1677
1678
1679

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 68 of 86
Contract No. 14-06-200-495A-IR1-P

caused by damaging droughts, storms, earthquakes, floods, or other emergencies threatening or
causing interruption of water service.

(b) The Contractor shall accumulate the reserve fund with annual deposits or
investments of not less than $500,000 to a Federally insured, interest- or dividend-bearing
account or in securities guaranteed by the Federal Government: Provided, That money in the
reserve fund, including accrued interest, shall be available within a reasonable time to meet
expenses for such purposes as those identified in paragraph (d) herein. Such annual deposits and
the accumulation of interest to the reserve fund shall continue until the basic amount of
$1,500,000 is accumulated. Following an emergency expenditure from the fund, the atunual
deposits shall continue from the year following the emergency expenditure until the previous
balance is restored. After the initial amount is accumulated or after the previous balance is
restored, the annual deposits may be discontinued, and the interest earnings shall continue to
accumulate and be retained as part of the reserve fund.

 

(c) Upon mutual written agreement between the Contractor and the -
Contracting Officer, the basic reserve fund or the accumulated reserve fund may be adjusted to
account for risk and uncertainty stemming from the size and complexity of the project; the size
of the annual operation and maintenance budget; additions to, deletions from, or changes in
project works; and operation and maintenance costs not contemplated when this Contract was
executed.

(d) The Contractor may make expenditures from the reserve fund only for
meeting routine or recurring operation and maintenance costs incurred during periods of special
stress, as described in paragraph (a) herein; or for meeting unforeseen extraordinary operation
and maintenance costs; or for meeting unusual or extraordinary repair or replacement costs; or
for meeting betterment costs (in situations where recurrence of severe problems can be ,
eliminated) during periods of special stress. Proposed expenditures from the fund shall be
submitted to the Contracting Officer in writing for review and written approval prior to
disbursement. Whenever the reserve fund is reduced below the current balance by expenditures
therefrom, the Contractor shall restore that balance by the accumulation of annual deposits as
specified in paragraph (b) herein.

(e) During any period in which any of the project works are operated and
maintained by the United States, the Contractor agrees the reserve fund shall be available for like
use by the United States.

(H On or before August 1 of each year, the Contractor shall provide a current
statement of the principal and accumulated interest of the reserve fund account to the Contracting
Officer.

ADMINISTRATION OF FEDERAL PROJECT LANDS

40, (a) The lands and interests in lands acquired, withdrawn, or reserved and
needed by the United States for the purposes of care, operation, and maintenance of San Luis
Unit facilities may be used by the Contractor for such purposes. The Contractor shall ensure thal
no unauthorized encroachment occurs on Federal project lands and rights-of-way. The

67
1680
1681

1682
1683
1684
1685
1686
1687

1688

1689
1690
169]
1692
1693

1694
1695
1696
1697
1698

1699
1700
1701
1702
1703
1704
1705
1706

1707
1708
1709
1716
1711
1712
1713
1714

1715
1716
1717
1718

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 69 of 86
Contract No. 14-06-200-495A-IR1-P

Contraclor does not have the authority to issue any land-use agreement or grant thal conveys an
interest in Federal real property, nor to lease or dispose of any interest of the United States.

(b) The United States retains responsibility for compliance with the National
Historic Preservation Act of 1966 (NHPA), and the Native American Graves Protection and
Repatriation Act of 1990 (NAGPRA). The Contractor will notify the Contracting Officer and,
only when on tribal land, also notify the appropriate tribal official, immediately upon the
discovery of any potential historic properties or Native American human remains, funerary
objects, sacred objects, or objects of cultural pau imony,

CONTAMINATION OR POLLUTION OF FEDERAL PROPERTY

41, (a) The Contractor shall not allow contamination or pollution of Federal
project lands, project waters, or project works of the United States or administered by the United
States and for which the Contractor has the responsibility for care, operation, and maintenance
by its employees or agents. The Contractor shall also take reasonable precautions to prevent
such contamination or pollution by third parties.

(b) The Contractor shall comply with all applicable Federal, State, and local
laws and regulations and Bureau of Reclamation policies and instructions existing, or hereafter
enacted or promulgated, concerning any hazardous material that will be used, produced,
transported, stored, released, or disposed of on or in Federal project lands, project waters, or
project works.

(c) “Hazardous material” means (1) any substance falling within the
definition of “hazardous substance,” “pollutant or contaminant,” or “hazardous waste” under the
Comprehensive Environmental Response, Compensation and Liability Act
(42 U.S.C. § 9601(14), (29), and (33)); (2) oil, as defined by the Clean Water Act
(33 U.S.C. § 1321(a)) and the Oil Pollution Act (33 U.S.C. § 2701(23)); (3) thermal pollution,
refuse, garbage, sewage effluent, industrial waste, mine or mill tailings, mineral salts, pesticides,
and other solid waste, and (4) any other substance regulated as hazardous or toxic under Federal,
State, local or Tribal law.

(d) Upon discovery of any event which may or does result in contamination or
pollution of Federal project lands, project water, or project works, the Contractor shall
immediately undertake all measures necessary to protect public health and the environment,
including measures necessary to contain or abate any such contamination or pollution, and shall
report such discovery with full details of the actions taken to the Contracting Officer. Reporting
shall be within a reasonable time period but shall not exceed 24 hours from the time of discovery
if it is an emergency and the first working day following discovery in the event of a non-
emergency.

(e) If violation of the provisions of this Article occurs and the Contractor does
not take immediate corrective action, as determined by the Contracting Officer, the Contractor
may be subject to remedies imposed by the Contracting Officer, which may include termination
of this Contract.

68
L719
1720
1721
1722
1723
1724
1725

£726
1727
1728

1729
1730

1731

1732

1733

1734

1735

1736

1737

1739

1740
1741
1742
1743
1744
1745
1746
1747
1748
1749
1750
1751
1752
1753

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 70 of 86
Contract No. 14-06-200-495A-IR1-P

(f) The Contractor shall be liable for any response action or corrective
measure necessary to protect public health and the environment or to restore Federal project
lands, project waters, or project works that are adversely affected as a result of such violation,
and for all costs, penalties or other sanctions that are imposed for violation of any Federal, State,
local, or Tribal laws and regulations concerning hazardous material. At the discretion of the
Contracting Officer, the United States may also terminate this Contract, as a result of such
violation.

(g) The Contractor shall defend, indemnify, protect and save the United States
harmless from and against any costs, expenses, claims, damages, demands, o1 othe: liability
arising from or relating to Contractor’s violation of this Article.

(h) The Bureau of Reclamation agrees to provide information necessary for
the Contractor, using reasonable diligence, to comply with the provisions of this Article.

RECLAMATION REFORM ACT OF 1982

42. (a} Upon a Contractor’s compliance with and discharge of the Repayment
Obligation pursuant to this Contract, subsections (a) and (b) of Section 213 of the Reclamation
Reform Act of 1982 (96 Stat. 1269) shall apply to affected lands.

(b) The obligation of a Contractor to pay the Additional Capital Obligation
shall not affect the Contractor’s status as having repaid all of the construction costs assignable to
the Contractor or the applicability of subsections (a) and (b) of section 213 of the Reclamation
Reform Act of 1982 (96 Stat. 1269) once the Repayment Obligation is paid.

CERTIFICATION OF NONSEGREGATED FACILITIES

43, | The Contractor hereby certifies that it does not maintain or provide for its
employees any segregated facilities at any of its establishments and that it does not permit its
employees to perform their services at any location under its control where segregated facilities
are maintained. It certifies further that it will not maintain or provide for its employees any
segregated facilities at any of its establishments and that it will not permit its employees to
perform their services at any location under its control where segregated facilities are
maintained. The Contractor agrees that a breach of this certification is a violation of the Equal
Employment Opportunity clause in this Contract. As used in this certification, the term
“segregated facilities" means any waiting rooms, work areas, rest rooms and wash rooms,
restaurants and other eating areas, time clocks, locker rooms and other storage or dressing areas,
parking lots, drinking fountains, recreation or entertainment areas, transportation, and housing
facilities provided for employees which are segregated by explicit directive or are in fact
segregated on the basis of race, creed, color, or national origin, because of habit, local custom,
disability, or otherwise. The Contractor further agrees that (except where it has obtained

69
1/54
1755
1736
1757
1758
1759

1760
1761

1762
1763
1764
1765
1766

1767

1768
1769
1770

1771
1772
1773
1774
1775
1776
1777
1778
1779
1780

1781
1782
1783
1784
1785
1786
1787

1788
1789
1790
1791
1792
1793

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 71 of 86
Contract No. 14-06-200-495A-IR1-P

identical certifications from proposed subcontractors for specific tine periods) Lt will oblain
identical certifications from proposed subcontractors prior to the award of subcontracts
exceeding $10,000 which are not exempt from the provisions of the Equal Employment
Opportunity clause; that it will retain such certifications in its files; and that it will forward the
following notice to such proposed subcontractors (except where the proposed subcontractors
have submitted identical certifications for specific time periods):

NOTICE TO PROSPECTIVE SUBCONTRACTORS OF REQUIREMENT FOR
CERTIFICATIONS OF NONSEGREGATED FACILITIES

A Certification of Nonsegregated Facilities must be submitted prior to the award of a subcontract
exceeding $10,000 which is not exempt from the provisions of the Equal Employment
Opportunity clause. The certification may be submitted either for each subcontract or for all
subcontracts during a period (i.e., quarterly, semiannually, or annually). Note: The penalty for
making false statements in offers is prescribed in 18 U.S.C. § 1001.

PEST MANAGEMENT

44, (a) The Contractor is responsible for complying with applicable Federal,
State, and local laws, rules, and regulations related to pest management in performing its
responsibilities under this contract.

(b) The Contractor is responsible for effectively avoiding the introduction and
spread of, and for otherwise controlling, undesirable plants and animals, as defined by the
Contracting Officer, on or in Federal project lands, Federal project waters, and Federal project
works for which and to the extent that the Contractor has operation and maintenance
responsibility. The Contractor is responsible for exercising the level of precaution necessary in
meeting this responsibility, including inspecting its vehicles, watercraft, and equipment for
reproductive and vegetative parts, foreign soil, mud, or other debris that may cause the spread of
weeds, invasive species and other pests, and removing such materials before moving its vehicles,
watercraft, and equipment onto any Federal land, into any Federal project facility waters, or out
of any area on Federal project land where work is performed.

(c) Where decontamination of the Contractor’s vehicles, watercraft, or
equipment is required prior to entering Federal project land or waters, the decontamination shall
be performed by the Contractor at the point of prior use, or at an approved offsite facility able to
process generated cleaning wastes, pursuant to applicable laws, rules, and regulations. Upon the
completion of work, the Contractor will perform any required decontamination within the work
area before moving the vehicles, watercraft, and equipment from Federal project lands and
waters.

(d) Programs for the control of undesirable plants and animals on Federal
project lands, and in Federal project waters and Federal project works for which the Contractor
has operation and maintenance responsibility will incorporate Integrated Pest Management
(IPM) concepts and practices. IPM refers to a systematic and environmentally compatible
program to maintain pest populations within economically and environmentally lolerable levels.
In implementing an IPM program, the Contractor will adhere to applicable Federal and State

70
1794
1795
1796
1797
1798

1799

1800
1801
1802
1803

1804
1805
1806
1807

1808

1809
1810
1811
1812

1813.

1814

1815
1816
1817
1818
1819

   

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 72 of 86
Contract No. 14-06-200-495A-IR1-P

laws and regulations and Department of the Interior and Bureau of Reclamation policies,
directives, guidelines, and manuals, including but not limited to, the Department of the Interior
Manual, Part 517 Integrated Pest Management Policy and Part 609 Weed Contral Program, the
Plant Protection Act of June 20, 2000 (Pub. L, 106-224), and Executive Order 13112 of February
3, 1999,

MEDIUM FOR TRANSMITTING PAYMENT

45, (a) All payments from the Contractor to the United States under this Contract
shall be by the mediun 1teyuested Ly the United States on or before the date payment is due. The
required method of payment may include checks, wire transfers, or other types of payment
specified by the United States.

(b) Upon execution of this Contract, the Contractor shall furnish the
Contracting Officer with the Contractor’s taxpayer’s identification number (TIN). The purpose
for requiring the Contractor’s TIN is for collecting and reporting any delinquent amounts arising
out of the Contractor’s relationship with the United States.

CONTRACT DRAFTING CONSIDERATIONS

46. This amended Contract has been negotiated and reviewed by the parties hereto,
each of whom is sophisticated in the matters to which this amended Contract pertains. The
double-spaced Articles of this amended Contract have been drafted, negotiated, and reviewed by
the parties, and no one party shall be considered to have drafted the stated Articles. Single-
spaced Articles are standard Articles pursuant to Bureau of Reclamation policy.

CONFIRMATION OF CONTRACT

47.  Prompily after the execution of this amended Contract, the Contractor will
provide to the Contracting Officer a certified copy of a final decree of a court of competent
jurisdiction in the State of California, confirming the proceedings on the part of the Contractor
for the authorization of the execution of this amended Contract. This amended Contract shall not
be binding on the United States until the Contractor secures a final decree.

71
1820

1821

1822

1823
1824

1831

1832
1833

 

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 73 of 86
Contract No. 14-06-200-495A-IR1-P
IN WITNESS WHEREOF, the patties hereto lave execuled this Contract as of the day
and year first above written.

APPROVED AS TO LEGAL
WD goresEGALUNITED STATES OF AMERICA

   

By: PP EF ee a -
Regional Director

Interior Region 10: California-Great Basin
Bureau of Reclamation

PANT

WESTLANDS WATER DISTRICT

 

 

Attest:

By: Pohl fring saint

Secretary of the Board of Directors

72
N
A 805-202-120

— BUREAU OF —
RECLAMATION

 

- AT I> é
Pp ff 3
sf a ff
ff ff /

trict

-200-495A-IR1-P

 

Contract No. 14-06

2
a
in
od
Ss
=
w
ZS
=
ss
ed
d
=

495_|R1_2020.med

wo

 

 

 

 

 

 

01814-D

 

 

CV
14_06,

iF A

 

 

 

 

 

4 NANO

 

 

 

Case 1:20

 

 

 

 

District Boundary

 

 

WS Contractor's Service Area
File Name: N:\Districta\Contracts\westands\Westands

Date: 1/21/2020

 

 

 

 

 
Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 75 of 86

Irrigation and M&I
Contract No. 14-06-200-0495-IR1-P

EXHIBIT B
WESTLANDS WATER DISTRUCT
2020 Rates and Charges

(Per Acre-Foot)
Irrigation Irrigation M&I
Water Water Water
SLC Mendota Pool SLC
COST-OF-SERVICE (COS) RATE
Construction Costs $0.00 $0.00 $0.00
DMC Aqueduct Intertie $0.00 $0.00
O&M Components
Water Marketing $8.97 $8.97 $6.12
Storage $18,01 $18.01 $14,99
Credit for other PUE Remittance! (82,28) $0,00 (81,99)
Direct Pumping
American Recovery and Reinvestment Act (ARRA) $0.00. $0,00 $0.00
TOTAL COS RATE $24.70 $26.98 $19.12
Project Use Energy Paym ent®
Direct Pumping $11.35 $0.00 $10.46
Other PUE Remittance $2,28 $0.00 $1,99

IRRIGATION FULL-COST RATE *
Section 2023) Rate is applicable to a Qualified Recipient or to a Limited TBD TBD
Recipient receiving irrigation water on or before October 1, 1981.
Section 205(a)(3) Rate is applicable to a Limited Recipient that did not

receive irrigation water on or before October 1, 1981. TBD TBD

M&I FULL COST RATE

TIERED PRICING COMPONENTS (In Addition to Total COS Rate
Above)

IRRIGATION *

Tier 2 Rate: >80% <=90% of Contract Total [Section 202(3) Inigation Full

Cost Rate - Irrigation COS Rate]/2 (Amount to be added to Tier 1 Rate) TBD TBD

Tier 3 Rate: >90% of Contract Total [Section 202(3) Irrigation Full Cost

Rate - Irrigation COS Rate] (Amount to be added to Tier 1 Rate) TBE TED

M&I
Tier 2 Rate: >80% <=90% of Contract Total [Mé&lI Full Cost Rate - M&I $0.00
COS Rate]/2 (Amount to be Added to Tier | Rate) .
Tier 3 Rate: >90% of Contract Total [M&I Full Cost Rate - M&I COS Rate] sai00
(Amount to Be Added to Tier 1 Rate)

CHARGES AND ASSESSMENTS (Payments in addition to Rates)
PL. 102-575 Surcharge (Restoration Fund Payment)
[Section 3407(d)(2)(A)] $10.91 $10.91 $21.82
P.L. 106-377 Assessment (Trinity Public Utilities District)
[Appendix B, Section 203] $0.12 $0.12 $0.12

EXPLANATORY NOTES

1 Project Use Energy payment is being remitted to Western Area Power Auithority for storage and direct pumping based on the deliveries of a select
few contractors The rates for the select few contractors are reduced as a credit in the O&M rates All Contractors will ultimately pay for the storage
and direct pumping service but as an offset to the amount paid by the select few.

2 Project Use Energy payment is in addition to the Contract Rate and Full-Cost Water Rates. Refer to the water rate books for more information.

‘For Imgation water, if construction paid under WIIN Act is paid in lump sum, full cost rates and tier pricing component is
not applicable for 2020 water rates.

The CVP M&I Water Shortage Policy per EIS/EIR dated August 2015 and Record of Decision dated November 2015 defines the M&I Historic Use
as the average quantity of CVP water put to beneficial use during the last three years of water deliveries, unconstrained (100% allocation) by the
availability of CVP water for South of the Delta, Contractor's last three years in acre feet (AF) are revised as follows: 2006 = 2,806 AF; 2011 = 2.570
AF; 2017 = 2.264 AF; which equals a M&I Historic use average quantity of 2,547 AF,

Additional detail of rate components is available on the Internet at:
htto,/www.usbr.gov/mp/cvpwaterrates/ratebooks/index.html
Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 76 of 86

Exhibit D@

Repayment Obligation - Current Calculation under the WIIN Act, Section 4011 (a) (2)

 

Unpaid Construction Cost from the 2020 Water Rate Books*

Contractor: Westlands Water District DD #1
Facility: San Luis Canal (Delta-Mendota Pool and DD#2 provided separate)
Contract: 14-06-200-0495A-IR1-P, 14-06-200-7823)-LTR1-P, 14-06-200-8092-IR5-P,

7-07-20-WO0055B-IR5-P, 14-06-200-8018B-IR5-P, 14-06-200-3365AB-IR5-P

 

Irrigation Construction Cost (2020 Irrigation Ratebook, Schedule A-2Ba and 4-2Be)
Unpaid Cost Discount
Construction Cost (Excludes Intertie): 5 250,171,144
2019 Repayment (Estimate) ** 5 49,813,728
Adjusted Construction Cost (Excludes Intertie): S 200,357,416 S$ 189,837,822
$
$

 

Intertie Construction Cost: 18,005,992 S$ 14,797,371
Total 218,363,408 § 204,635,193

If Paid in Installments (Used 20 yr CMT)

Due****
Payment 1 6/1/2020 $ 52,321,480
Payment2 6/2/2021 § 52,321,480
Payment 3 6/2/2022 $ 52,321,480
Payment4 —- 6/2/2023 § 52,321,480
Total Installment Payments § 209,285,920

20 yr CMT Rates - 02/20/2020 (to be adjusted to effective date of contract)® 1.810%
Discount Rate (1/2 of the Treasury Rate per the WIIN Act, Section 4011(a)(2)(A)) 0.905%

 

 

 

 

 

 

 

 

 

 

M&l Construction Cost (2020 M&! Ratebook, Sch A-2Ba)
Unpaid Cost
Construction Cost: S 286,220
2019 Repayment (Estimate) ** 5 21,307
Adjusted Construction Cost***: 5 264,913
Calculation Support: Irrigation Lump Sum or First Payment**** 6/1/2020
Days Until the End of the Fiscal Year 121
| Unpaid Allocated Construction Cost | | Unpaid Intertie Construction Cost | | Total |
Beginning Straight Line Present Beginning Straight Line Present Present
Fiscal Yr Balance Repayment Value Balance Repayment Value Values
2020 $ 200,357,416 $ 18,214,311 $ 17,997,265 5 18,005,992 §$ 409,227 $ 404,351 S 18,401,616
2021 $ 182,143,106 $ 18,214,311 §$ 17,889,054 $ 17,596,765 $ 409,227 $ 401,919 $ 18,290,973
2022 $ 163,928,795 $ 18,214,311 §$ 17,728,610 $ 17,187,538 $ 409,227 $ 398,315 $ 18,126,924
2023 $ 145,714,485 $ 18,214,311 $ 17,569,605 $ 16,778,311 $ 409,227 $ 394,742 S 17,964,347
2024 § 127,500,174 $ 18,214,311 $ 17,412,026 $ 16,369,084 $ 409,227 $ 391,202 $ 17,803,228
2025 § 109,285,863 $ 18,214,311 $ 17,255,860 5 15,959,857 $ 409,227 $ 387,693 S$ 17,643,554
2026 $ 91,071,553 $ 18,214,311 5 17,101,095 $ 15,550,629 $ 409,227 $ 384,216 S 17,485,312
2027 S$ 72,857,242 $ 18,214,311 $ 16,947,719 5 15,141,402 5 409,227 $ 380,770 S 17,328,489
2028 $ 54,642,932 $ 18,214,311 $ 16,795,717 $ 14,732,175 § 409,227 $ 377,355 S$ 17,173,072
2029 $ 36,428,621 $ 18,214,311 5 16,645,079 $ 14,322,948 §$ 409,227 $ 373,971 S 17,019,050
2030 $ 18,214,311 $ 18,214,311 $ 16,495,792 > 13,913,721 S$ 409,227 $ 370,617 S 16,866,409
2031-63 $ 13,504,494 S 13,504,494 $ 10,532,220 $ 10,532,220
Total, Lump Sum Payment § 189,837,822 § 14,797,371 5 204,635,193
Amount of Reduction, Lump Sum § 10,519,594 $ 3,208,621 S 13,728,215

* Costs are assumed to be paid and all charges are assumed to be accurate. If at a later date charges are determined ta need
update, they are still required. Also, unpaid charges are still a requirement under contract.

** 2019 Repayment is based on a conservative estimate. If not sufficient, the remainder will be billed.

*** Excludes Interest to payment date as Interest will be computed as an annual expense as usual.

****Contractor has 6U days from the effective date of the contract or installment dates to make payment.

Tobe updated. The WIIN Act requires us to have a Constant Maturity Treasury rate based on the effective date of the contract.
Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 77 of 86

Exhibit D@

Repayment Obligation - Current Calculation under the WIIN Act, Section 4011 (a) (2)

 

Unpaid Construction Cost from the 2020 Water Rate Books*

Contractor: Westlands Water District
Facility: Delta Mendota Pool (San Luis Canal and DD#2 provided separate)
Contract: 14-06-200-0495A-IR1-P

 

Irrigation Construction Cost (2020 Irrigation Ratebook, Schedule A-2Ba and A-2Bc)

 

 

Unpaid Cost Discount
Construction Cost (Excludes Intertie); S 388,865
2019 Repayment (Estimate) ** 5 5,757
Adjusted Construction Cost (Excludes Intertie): $ 383,108 $ 362,993
Intertie Construction Cost: S 190,033 $ 156,170
Total 5 573,141 § 519,163

If Paid in Installments (Used 20 yr CMT)
Due****

 

 

 

 

 

 

 

 

 

 

 

Payment 1 6/1/2020 S 132,740
Payment 2 6/2/2021 5 132,740
Payment 3 6/2/2022 5 132,740
Payment 4 6/2/2023 5 132,740
Total Installment Payments S 530,962
20 yr CMT Rates - 02/20/2020 (to be adjusted to effective date of contract)® 1.810%
Discount Rate (1/2 of the Treasury Rate per the WIIN Act, Section 4011{a)(2)(A)) 0.905%
M&l Construction Cost (2020 M&I Ratebook, Sch A-2Ba)
Unpaid Cost
Construction Cost: 5 -
2019 Repayment (Estimate) ** 5 -
Adjusted Construction Cost***: $ -
Calculation Support: Irrigation Lump Sum or First Payment**** 6/1/2020
Days Until the End of the Fiscal Year 121
| Unpaid Allocated Construction Cost 1 | Unpaid Intertie Construction Cost { | Total |
Beginning Straight Line Present Beginning Straight Line Present Present
Fiscal Yr Balance Repayment Value Balance Repayment Value Values
2020 $ 383,108 $ 34,828 $ 34,413 $ 190,033 $ 4,319 $ 4,267 5 38,680
2021 $ 348,280 $ 34,828 $ 34,206 $ 185,714 $ 4,319 $ 4,242 $ 38,448
2022 5 313,452 $ 34,828 $ 33,899 $ 181,395 $ 4,319 $ 4,204 $ 38,103
2023 5 278,624 $ 34,828 $ 33,595 § 177,076 $ 4319 § 4,166 $ 37,761
2024 $ 243,796 $ 34,828 $ 33,294 $ 172,757 $ 4,319 $ 4,129 $ 37,423
2025 5 208,968 $ 34,828 $ 32,995 5 168,438 $ 4,319 $ 4,092 s 37,087
2026 S$ 174,140 §$ 34,828 $ 32,699 $ 164,119 $ 4,319 $ 4,055 $ 36,754
2027 $ 139,312 $ 34,828 5S 32,406 $ 159,800 $ 4,319 $ 4,019 $ 36,425
2028 $ 104,484 $ 34,828 $ 32,115 $ 155,482 $ 4,319 $ 3,983 $ 36,098
2029 $ 69,656 5S 34,828 $ 31,827 5 151,163 $ 4,319 $ 3,947 $ 35,774
2030 $ 34,828 $ 34,828 $ 31,542 5 146,844 $ 4,319 S 3,911 § 35,453
2031-63 S 142,525 $ 142,525 5 111,156 5 111,156
Total, Lump Sum Payment S 362,993 S 156,170 $ 519,163
Amount of Reduction, Lump Sum $ 20,115 $ 33,863 $s 53,978

* Costs are assumed to be paid and all charges are assumed to be accurate. If at a later date charges are determined to need
update, they are still required. Also, unpaid charges are still a requirement under contract.

** 2019 Repayment is based on a conservative estimate. \f not sufficient, the remainder will be billed,

*** Excludes Interest to payment date as Interest will be computed as an annual expense as usual.

****Contractor has 60 days from the effective date of the contract or installment dates to make payment.

Tobe updated. The WIIN Act requires us to have a Constant Maturity Treasury rate based on the effective date of the contract.
1
t 4

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 78 of 86

Irrigation and Mé&1
Contract No, 14-06-200-495A-IR] -P

Exhibit C
Central Valley Project (CVP) Water Necds Assessments Purpose and Methodology
Purpose:

Water needs assessments have been performed for each CVP water contractor eligible to
participate in the CVP long-term contract renewal process. These water needs
assessments serve three purposes:

Confirm past beneficial use of CVP water;

Provide water demand and supply information under current and future conditions for the
environmental documents; and

Provide an estimate of contractor-specific needs for CVP water by the year 2025 to serve
as a starting point for discussions regarding contract quantities in the negotiation
process.

These three purposes require that the water needs assessments be done for a number of
different timeframes.

Small Contractors exempt from Detailed Water Needs Assessments:

In order to minimize the informational burdens on CVP water contractors with small
amounts of CVP supply under contract, an exemption from the requirement for detailed
water needs assessments has been provided to these contractors. The exemption applies
to contractors who provides agricultural water to a service area of 2000 irrigable acres, or
less, and/or provide urban water now, or in the future, in the amount of 2000 acre-feet
annually, or less. A contractor may be exempt from the water needs assessment
requirement for its urban water service, but not for its agricultural water service, or vice-
a-versa. These contractors are assumed to demonstrate future need if they have
beneficially used their CVP supplies in the past.

Past Beneficial Use:

Originally, Reclamation requested water demand and supply information for the 19/9
through 1997 timeframe. Reclamation believes that evaluations of beneficial use, current
and future CVP needs based on information for a 19-year period of record, including both
wet and dry periods, is a scientifically defendable way of conducting water needs
assessments. However, the concerns of the CVP water contractors with respect to the
magnitude of the information request persuaded Reclamation to perform the assessments
using a representative snapshot year approach, instead. Although less scientificaily
rigorous, the snapshot year approach appears adequate for cursory evaluations of water
needs.

Nineteen Eighty Nine, is the snapshot year chosen to confirm past beneticial use of CVP
water for the American, Delta, Contra Costa, Sacramento, and Sa: Feiipe regions (refer to
the definitions on the next page), This year was chosen because most CVP water
contractors received full delivery of their requested water supplies and the total annual
precipitation for most CVP regions was in the normal range. Since 1989 was a drought
' '
t t

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 79 of 86

year in the Friant region, 1996 was the snapshot year selected to calculate past beneficial
use for this region. Water Need Assessments for the Stanislaus Region have been
deferred pending the resolution of operational issues in the Stanislaus River basin. Some
contractors have elected to deviate from the selected snapshot year because of the
unavailability of information for that year, Following is a description of the regions:

American: American River Division

Delta: Delta Division combined with West San Joaquin Division, but
not the Contra Costa Unit

Contra Costa: Contra Costa Unit

Stanislaus: Bast Side Division
Friant: Friant Division combined with Hidden Unit, Buchanan Unit,
and Cross Valley Canal

Sacramento: Sacramento River Division combined with Trinity River and
Shasta Divisions
San Felipe: San Felipe Division

The environmental documentation associated with the CVP long-term contract renewals
specifies 1995 as the base year. Therefore, water supply and demand information is
indicated on the water needs assessments for the 1995 level of development, if available.
In many cases, the information provided to demonstrate past beneficial use is also
reasonably representative of 1995 Jevel water supplies and demands,

Definition of Need for CVP Water Supplies:

An important function of these assessments is the estimation of year 2025 CVP water
needs, The assessments compare all demands and all supplies (including CVP supplies)
estimated for the 2025 level of development for a norma! hydrologic year. Demands
include agricultural, urban and, on occasion, environmental water demands. For these
assessments, current CVP contract supplies are set as the maximum annual contractual
amount for each wate: cutitiaelur, except in the Friant Division. The Friant Division's
Class If contract amounts are based on wet hydrologic year and were reduced to 40% of
the contract amount to reflect normal year hydrology. The results are displayed in Column
39 as Unmet Demand. Ifthe number in this column is positive or only slightly negative '
then the CVP water contractor is deemed to have full future need of the maximum annual
CVP supply currently under contract for all year types. Dry year and critically dry year
analyses were only performed for urban contractors who did not demonstrate full future
need of their CVP contract supply in a normal hydrologic year.

The methodology used to estimate agricultural and urban water demands as well as to
estimate the availability of non-CVP supplies is described in the following sections.

 

' If the negative amount is within 10% for contracts in excess of 15,000 acre-feet, or within 25% for
contracts equal to, or less than, 15,000 acre-feel; the test of full future need of CVP supplies under contract
is deemed to be met.

2
Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 80 of 86

Agricultural Water Demand:

Agricultura! water demand is defined as the sum of the district’s irrigation water demand and
the intra-district conveyance losses, where irrigation water demand is the product of the
irrigated acreage in a district and the average farm delivery requirement. The farm delivery
requirement is defined as the unit amount of water necessary to supply crop water needs in
excess of effective precipitation and varies based on crop type, climate, irrigation water
quality, soil salinity and urigation method. The district’s irrigation water demand is not
necessarily the sum of all the on-farm irrigation water demands because such measures as
recycling of intra-district return flows are effective in reducing the overall district irrigation
water demand. The assumption for this analysis is that the continued implementation of
water use efficiency measures between now and the year 2025 wil! further reduce the unit
ainount of water needed to grow crops in the future, Often, it is also assumed that district
conveyance losses will decrease in the fulure. Specifically, district irrigation efficiencies are
assumed to increase from an average of 75 percent currently ta &5 percent by the year 2.025,
where district irrigation efficiency is defined as follows:

District Irrigation Efficiency = Supply B Non Recoverable Losses to the District
Supply
or

= District’s Crop Water Requirement of Applied Water (ETA W) + Recoverable losses

within the District
District’s Irrigation Water Demand

Certain districts, such as these with large elevation differences within their boundaries.

have target district irrigation efficiencies of 80 percent.
Estimatine Crop Water Requirements

Generally, the CVP water contractors’ Water Management Pians provide historical
information on ezop water requirements. This information was used in the snapshot year
analyses to confirm past beneficial use of CVP supplies and to reflect the base condition
in the environmental documents.

Reclamation estimated crop water requirements for the year 2025 level of development
based on the CVP water contractors’ estimates of future crops and acreage planted
multiplied by estimates of the farm delivery requirements for each crop. Reclamation
staff initially estimated crop water requirements for all regions using evapotranspiration
(ET) and effective precipitation (EP) data from several sources: 1) California Department
of Water Resources (D WR) Bulletin 160-98, 2) DWR Bulletin 113-3, and 3) Reclamation
knowledge and experience. The ET and EP information was tabulated on a Detailed
Analysis Unit (DAU) basis and then proportioned to each district based on the district’s
area iia DAU. The data was then used in combination with other traditional

 

? Recoverable loss is defined as waler recovered or recoverable by the district or irrigalors for reuse.
3
4
I t

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 81 of 86

methodologies for determining crop water requirements to estimate each district’s total
irrigation water demand in the year 2025,

In February 2000, representatives of the Friant and Delta Region CVP water contractors
expressed the following concerns with using this methodology:

The crop water requirements estimated are too low;

The effective precipitation component to meeting crop water requirements is too high for
some areas.

In order to address these concerns a number of evaluations were performed.

One analysis compared the agricultural water demand calculations performed by the
districts’ private consultant and those performed hy Reclamation for the water districts in
the Delta Region. This analysis indicated that Reclamation’s and the consultant’s
estimation of these water demands on a regional basis is close (within 8%), However, the
results of the agricultural water demand determinations diverge as the regional area is
broken into sub-regions and especially when the comparison is made at the district level.

A comparison of calculations of ET and EP for alfalfa in the Friant Region using the
methodologies of Bulletin 160-98, Reclamation and the Natural Resources Conservation
Service (NRCS) indicates that Bulletin 160-98 consistently estimates EP higher than the
other two methods at the district level. One reason for this difference appears to be that
the Bulletin 160-98 methodology estimates the contribution of rainfall to the soi! moisture
profile in the non-irrigation season in a different way than the other two methodologies.
Similarly, a comparison of ET values shows that the Bulletin 160-98 values are
consistently lower than the NRCS values at the district level. This difference is most
likely the result of Bulletin 160-98's use of Aactual@ ET values. AActual@ ET is
potential ET modified to reflect regional agricultural practices by farmers. The NRCS
method uses potential El values without modification,

Based on discussions with DWR, the affected CVP water contractors and their
consultants; Reclamation concluded that the regional agricultural practices taken into
account by Bulletin 160-98 may not be reflective of current and/or future practices by the
CVP water contractors. For this reason, Reclamation determined that it was more prudent
{o use potential ET values than the Aactual@ ET values from Bulletin 160-98 in
evaluating 2025 crap water requirements for water districts located in the Friant and Delta
Regions.

In addition, Reclamation and representatives of the Friant and Delta Region water
contractors agreed on a different methodology to estimate EP than the one used in
Bulletin 160-98 because of the lack of dependable rainfall. The bulletin assumes rainfall
is effective if it can be stored in the soil moisture profile, or directly meet crop water
needs during any month. However, in actual practice to effectively manage farm
operations, a farmer may need to pre-irrigate one or more fields earlier in the month only
to have a major precipitation later in the month, thus reducing the effectiveness of the

4
n ~
1

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 82 of 86

rainfall during that month.

Revised Agricultural Water Demand Methodology for the Friant and Delta
Regions:

Following is a description of the revised methodology for estimating ET and EP:

EP is estimated to be 50 percent of long-term average annual rainfall with the exception
of citrus EP. For citrus groves, it is estimated that one inch of the initial rainfall is
stored before the soil seals over and the runoff begins; then about 10% of the
additional rainfall for the season is estimated to be effective.

ET is determined using California Irrigation Management Information System (CIMIS)
polential ET data and crop coefficients supplied by the University of California
Cooperative Extension.

No change was made to the ET and EP determinations for the CVP water contractors in
the other regions because these regions are located in areas of higher precipitation not as
sensitive to the issues raised in the comparative analyses.

Urban Water Demand:

Urban water demane is defined as the sum of residential, nonresidential and distribution
system demands, The components of residential demand include indoor and outdoor
demand. Originally, information on residential and a portion of nonresidential demand
was requested in terms of these two components; however, most CVP water contractors
were unable to provide the information in that format. Therefore, the information request
was revised to a combined figure for indoor and outdoor use. Nonresidential demand
includes commercial, institutional and industrial demands. Distribution system demands
consist of unaccounted beneficial use and distribution system losses where:

Unaccounted beneficial use includes water for such uses as fire fighting, mainline
flushing, storm drain flushing, sewer and street cleaning, construction site use, water
quality testing and other testing.

Distribution system losses accounts for water lost because of leaks in storage and
distribution systems, evaporation, illegal connections, and water theft.

Projected M&I water demand will be influenced over time by many factors, including
future land use changes, population shifts, and improvements in residential and
distribution system efficiencies overtime. As is the case for agricultural water demands,
the methodology assumes that the implementation of water conservation measures in the
next 25 years will increase the efficiency of urban water use and reduce unit M&I water
demands. Specifically, the average per capita usage is assumed to decrease from 5% to
14% depending on the location in the state.

t
a
t

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 83 of 86

Non-CVP Water Supplies:

Non-CVP water supplies can include groundwater including the conjunctive use of
surface and groundwater, State Water Project (S WP) supplies, local surface water
supplies, recycled water, inter-district return flows and water transfers. The methodology
considers water transfers a beneficial use of water. Water transfers are, therefore,
included in the 2025 level assessments if there is evidence of acommitment by both
parties to engage in the transfer in this timelrame.

Average values for SWP and local surface supplies are used in the 2025 level assessments
unless the analysis is for dry or critical year conditions. Often the source of information
is the 10-year average surface water supply from the contractor’s Water Management
Plan. If there is an indication that surface water supplies will decrease in the future
because of increased upstream diversions or increased environmental requirements, the
surface water supply is reduced to reflect these considerations in the 2025 level
assessment.

Where available, groundwater safe yields are used to estimate future groundwater
pumping. Safe yield is defined as the amount of groundwater a district can pump on a
long-term average and not cause the long-term decline of groundwater levels leading to
excessive depths for pumping or leading to degradation of groundwater quality. A safe
yield value is the result of a complex interaction between many factors; a change in any
one of the factors can have an impact on the value obtained from safe yield computations.
The main factors involved in safe yield computations can include, but are not !imited to,
water supply, consumptive use, losses to the system, and water quality. Adding to the
complexity of the analysis is that many, if not most, of the factors involved in a safe yield
computation are time dependent, and have both short-term and long-term trends--which
may be quite different. If a safe yield analysis is not available for the contractors’
groundwater resources, groundwater pumping and recharge, if applicable, is estimated
from historical information for the 2025 level assessments.

Originally, groundwater pumping for the Friant Region was estimated based on historical
estimates of groundwater pumping for 1996 from the water contractors’ Water
Management Plans. During the February 2000 discussions with representatives of the
Friant Region water contractors, the issue of groundwater was raised. Specifically,
Reclamation was requested ta evaluate the possibility of using the original safe yields
estimated by Reclamation as the supply available from groundwater in the 2025 level
assessments. Reclamation agreed to investigate the use of these original safe yields
because the original safe yields were developed for ultimate buildout and included CVP
groundwater recharge. Following is a summary of the analysis performed to estimate
groundwater pumping for the Friant Region in the 2025 level assessinents:

Analysis of Groundwater Pumping in the Friant Region:

Groundwater lechnical studies were couducted by Reclamation in the 1940's and 1950's
to characterize the geohydrology, groundwater occurrence and groundwater conditions in

6
7
t

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 84 of 86

each district, and to determine each district’s safe yield. Prior to the delivery of CVP
water supplies, farmers irrigated mainly with groundwater, although some local surface
water sources were also used, Because recharge of groundwater could not keep pace with
the use of water primarily for agricultural purposes, groundwater levels had declined in
many areas, and groundwater overdraft was common throughout the region.

A review of Reclamation’s original safe yields for the Friant Region shows that these safe
yield estimates are generally less than the estimated amounts of groundwater pumping for
1996. Reclamation’s original safe yield estimates are also generally less than the updated
safe yield estimates performed by Reclamation for some of the districts in the early
1990's. However, the 1990’s safe yield estimates are considered preliminary numbers and
were never adopted by Reclamation nor accepted by the Friant water contractors.
Historical estimates of groundwater pumping indicate that these water contractors are
pumping groundwater in excess of the original sefe yiclds.

The groundwater pumping in excess of safe yield has resulted in the continued decline in
the groundwater tables underlying most of the districts. A review of hundreds of
individual well hydrographs shows that this increase in pumping has not been supported
by the aquifer. Most districts are still experiencing declining groundwater levels since the
inception of CVP deliveries. With the exception of five districts (Delano Earlimart,
Exeter, Lindmore, Lindsay-Strathmore and Orange Cove}, cumulative groundwater
storage has decreased in the remaining 19 Friant districts since the CVP began importing
water into those districts. The five districts that show overall rises in groundwater storage
change have unique geohydrologic conditions and were evaluated individually to
determine appropriate levels of groundwater pumping for the 2025 level assessments.
From the analysis performed, it can be concluded that CVP deliveries since 1986, as
evidenced by a continuous decline in storage from 1986 to 1992, have not been sufficient
to maintain reasonably stable groundwater levels, nor have CVP deliveries supported an
increase in groundwater levels in wet years under the conjunctive use operations practiced
by most districts. Safe yield pumping in combination with surface water supplies should
have sustained or raised yroundwaler levels to some stable level. However, historical
groundwater pumping has been higher than the safe yield values. In addition, unforeseen
factors in the original safe yield analysis such as the magnitude of groundwater use by
non-district entities primarily for urban needs within the boundaries of the district, the
magnitude of groundwater and surface water use by adjacent districts, changes in the type
of crops, droughts and reductions in CVP water deliveries may render even the original
safe yield values as too high. However, the unavailability of critical information and the
lack of time to perform an analysis make the determination of new safe yields for the
Friant Region infeasible at this time. Therefore, Reclamation concurs that the original
safe yields are appropriate to depict groundwater pumping in the 2025 level assessments
for the Friant Region.

Sources of Information

The Water Management Plans that most water districts have prepared in response to the
mandates of the Central Valley Project Improvement Act and the Reclamation Reform

7

t
f
t

Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 85 of 86

Act provide information on agricultural, urban and environmental water demands as well
as on water supplies available to meet these demands. In most cases, these plans depict
‘information for a representative year, although some plans provide a number of years of
historical information as well as projections for the future. Fortunately, the representative
year for many of these plans is either 1989, or 1996. ‘The water contractors were asked to
verify that information contained in these plans may be used to calculate past beneficial
use and/or to depict current conditions for the purposes of the environmental
documentation. In addition, the agricultural water contractors were requested to provide
projections of types of crops planted, irrigated acres and amounts and types of non-CVP
water supplies for the year 2025. Similarly, the urban water contractors were asked to
provide population projections, projections of nonresidential water demand and amounts
and types of non-CVP water supplies for the year 2025.

Other sources of information included DWR Bulletin 160-98, DWR Bulletin 113-3,
CIMIS information, crap coefficients from various sources, Reclamation’s annual crop
reports, the January 2000 Water Forum Agreements for the American River,
Reclamation’s groundwater safe yield studies and miscellaneous planning and
environmental documents.
Case 1:20-cv-01814-DAD-EPG Document 19-2 Filed 10/26/20 Page 86 of 86

STATE OF CALIFORNIA )
)ss
COUNTY OF FRESNO )

|, Bobbie Ormonde, do hereby certify that | am the duly appointed, quallfled
and acting District Secretary of Westlands Water District, a public district organized
under the laws of the State of California with its offices at Fresno, California; that
Resolution No. 119-19 was duly and regularly adopted by the Board of Directors of
Westlands Water District serving as said Board of Directors duly called and held on
the 15" of October 2019, at the offices of said Westlands Water District at which a
quorum of said Directors was present and acting; and that said Resolution is still in
full force and effect.

IN WITNESS WHEREOF, | have hereunto set my hand and seal as District

Secretary of said District this 24" day of February, 2020.

AM ,

Bebb, A teeth

NRL iP Bobbie Ormonde, District Secretary

7 a ag Westlands Water District
ny mu ' ;

CTT aT

 
